EXHIBIT 10.1

 



   

 

STOCK PURCHASE AGREEMENT

 

BETWEEN

 

Leafbuyer Technologies, Inc., a Nevada corporation

 

AND

 

Greenlight Technologies, Inc. a Nevada corporation

 

AND

 

The Shareholders of Greenlight Technologies, Inc. a Nevada corporation

 

Elaine Lu, Bruce Lam, Ryan Neely and Uncommon Trade, Inc. a Delaware corporation

 

Effective October 1, 2018

 

   



 



  1

   



 

Table of Contents

 



§1. Definitions; Basic Transaction

 

(a) Definitions

 

(b) Basic Transaction

 

(c) Closing

 

(d) Deliverables at Closing

§2. Purchase Price

 

(a)

Purchase Price





§3. Representations and Warranties Concerning Transaction

 

(a) Sellers’ Representations and Warranties

 

(b) Buyer’s Representations and Warranties





§4. Representations and Warranties Concerning Target

 

(a) Organization, Qualification, and Corporate Power

 

(b) Capitalization

 

(c) Non-contravention

 

(d) Brokers’ Fees

 

(e) Title to Assets

 

(f) Subsidiaries

 

(g) Financial Statements

 

(h) Events Subsequent to Most Recent 2017 Fiscal Year End

 

(i) Undisclosed Liabilities

 

(j) Legal Compliance

 

(k) Tax Matters

 

(l) Real Property

 

(m) Intellectual Property

 

(n) Tangible Assets

 

(o) Inventory

 

(p) Contracts

 

(q) Notes and Accounts Receivable

 

(r) Powers of Attorney

 

(s) Insurance

 

(t) Litigation

 

(u) Product Liability

 

(v) Key Employees

 

(w) Employees

 

(x) Employee Benefits

 

(y) Guaranties

 

(z) Environmental, Health, and Safety Matters

 

(aa) Business Continuity

 

(bb) Certain Business Relationships with Target

 

(cc) Intentionally Omitted

 

(dd) Customers and Suppliers

 

(ee) Data Privacy

 

(ff) Preferential Status

 

(gg) Disclosure



 



  2

   



 



§4A. Representations and Warranties Concerning Buyer’s Shares

 

(a) Sellers’ Representations and Warranties Concerning Buyer’s Shares

 

(b) Buyer’s Representations and Warranties Concerning Buyer’s Shares





§5. Pre-Closing Covenants

 

(a) General

 

(b) Notices and Consents

 

(c) Operation of Business

 

(d) Preservation of Business

 

(e) Full Access

 

(f) Notice of Developments

 

(g) Exclusivity

 

(h) Maintenance of Real Property

 

(i) Leases

 

(j) Tax Matters





§6. Post-Closing Covenants

 

(a) General

 

(b) Litigation Support

 

(c) Transition

 

(d) Confidentiality

 

(e) Covenant Not to Compete

 

(f) Earnest Money Deposit

 

(g) Points of Contact

 

(h) Filing of Reports

 

(i) Sellers’ Piggyback Registration Rights





§7. Conditions to Obligation to Close

 

(a) Conditions to Buyer’s Obligation

 

(b) Conditions to Sellers’ Obligation





§8. Remedies for Breaches of This Agreement

 

(a) Survival of Representations and Warranties

 

(b) Indemnification Provisions for Buyer’s Benefit

 

(c) Indemnification Provisions for Sellers’ Benefit

 

(d) Matters Involving Third Parties

 

(e) Determination of Adverse Consequences

 

(f) Exclusive Remedy





§9. Tax Matters

 

(a) Tax Indemnification

 

(b) Straddle Period

 

(c) Responsibility for Filing Tax Returns

 

(d) Refunds and Tax Benefits

 

(e) Cooperation on Tax Matters

 

(f) §338(h)(10) Election

 

(g) Certain Taxes and Fees





§10. Termination

 

(a) Termination of Agreement

 

(b) Effect of Termination



 



  3

   



 



§11. Miscellaneous

 

(a) Intentionally Omitted

 

(b) Press Releases and Public Announcements

 

(c) No Third-Party Beneficiaries

 

(d) Entire Agreement

 

(e) Succession and Assignment

 

(f) Counterparts

 

(g) Headings

 

(h) Notices

 

(i) Governing Law, Jurisdiction, Venue and Service of Process

 

(j) Amendments and Waivers

 

(k) Severability

 

(l) Expenses

 

(m) Construction

 

(n) Incorporation of Annexes, Exhibits, Appendices, and Schedules

 

(o) Governing Language



 

Annexes

Annex I – Certain Disclosures by Sellers

Annex II – Certain Disclosures by Buyer

 

Exhibits

Exhibit A – Definitions

Exhibit B – Financial Statements

Exhibit C – Escrow Agreement – Escrow Shares

Exhibit D – Seller’ Release

Exhibit E – Counsel Opinion from Buyer to Sellers

Exhibit F – Master Service Agreement

Exhibit G – Sellers’ Non- Competition Agreement

Exhibit H – Executive’s Employment Agreement

Exhibit I – Purchase Price Allocation Schedule

 

Appendices

Appendix I – Blank

Appendix II – Incentive Shares

 



  4

   



 

Disclosure Schedules

Disclosure Schedule 3(a) - Sellers’ Reps/Warranties

3(b) - Buyer’s Reps/Warranties

4(a) - Organization, Qualification, Corporate Power; Directors and Officers of
Target

4(b) - Capitalization

4(c) – Non-Contravention

4(e) – Title to Assets

4(h) – Events Subsequent to Most Recent 2017 Fiscal Year End

4(i) – Undisclosed Liability

4(k)(ii) – Tax Liability

4(k)(iii) – Tax Returns

4(l)(ii) - Leases and Leased Real Property

4(m)(ii) – Patents, Registration, Trademark, Intellectual Property

4(m)(iii) – Third Party Intellectual Property

4(n) - Tangible Assets

4(p) - Contracts

4 (s) – Insurance Policy

4(t) – Litigation

4(v) – Key Employees

4(w) – Employees

4(x) – Employee Benefit Plans

4(x)(vi) – Non Qualified Employee Benefits

4(bb) – Sellers’ Business Relationships with Target

4(dd) – Largest Customers and Suppliers

4(ee) – Data Privacy and Security Policy

5(b) – 3rd Party Notices and Consents

 

Buyer’s Disclosure Schedule

 

Disclosure Schedule 4A(b)(i) – Capitalization

 



  5

   



 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is entered into as of October
1, 2018, by and among Leafbuyer Technologies Inc., a Nevada corporation, or its
designee (“Buyer”), and Elaine Lu, Bruce Lam, Ryan Neely and Uncommon Trade
Inc., a Delaware corporation (collectively the “Sellers”). Buyer and Sellers may
be referred to collectively herein as the “Parties” or, individually, as a
“Party.”

 

Sellers owns all the outstanding capital stock of Greenlight Technologies, Inc.,
a Nevada corporation (“Target”).

 

This Agreement contemplates a transaction in which Buyer will purchase from
Sellers, and Sellers will sell to Buyer, all of the outstanding capital stock of
Target (“Target Shares”) in return for cash, stock and certain other
consideration as set forth below.

 

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

 

§1. Definitions; Basic Transaction.

 

(a) Definitions. For purposes of this Agreement, the terms and variations
thereof set forth in Exhibit A to this Agreement shall have the meanings given
to them in Exhibit A.

 

(b) Basic Transaction. In accordance with the terms and conditions of this
Agreement, Buyer agrees to purchase from Sellers, and Sellers agrees to sell to
Buyer, all of Sellers’ Target Shares for the consideration specified below in
§2.

 

(c) Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of the Buyer in Colorado at 6888 S.
Clinton Street, Suite 300, Greenwood Village, CO 80112 at 5:00 P.M. on October
31, 2018 following the satisfaction or waiver of all conditions to the
obligations of the Parties to consummate the transactions contemplated hereby
(other than conditions with respect to actions the respective Parties will take
at the Closing itself) or such other date as Buyer and Sellers may mutually
determine (the “Closing Date”); provided, however, that the Closing Date shall
be no earlier than October 30, 2018.

 

(d) Deliverables at Closing. At the Closing, (i) Sellers will deliver to Buyer
the various certificates, instruments, and documents referred to in §7 below,
(ii) Buyer will deliver to Sellers the various certificates, instruments, and
documents referred to in §7 below, (iii) Sellers will deliver to Buyer stock
certificates representing all of the Target Shares accompanied by duly executed
assignment documents for assignment to Buyer or Buyer’s designee, and (iv) Buyer
will deliver to Sellers the consideration specified in §2 below.

 



  6

   



 

§2. Purchase Price.

 

(a) Purchase Price. The aggregate “Purchase Price” for the Target Shares shall
be Two Million Four Hundred Fifty Thousand Dollars ($2,450,000) plus up to
1,200,000 Shares of the Buyer’s common stock (“Incentive Shares”) in each case
in the form and subject to the adjustments and provisions set forth in this§2
and is payable as set forth below. The Purchase Price shall be allocated between
the Sellers as set forth on the “Purchase Price Allocation Schedule” attached
hereto as Exhibit I; with One Hundred Fifty Thousand Dollars ($150,000) being
paid directly to Uncommon Trade Inc. for services rendered to Target, and any
wire transfers to the Sellers shall be in accordance with the wire transfer
instructions on Exhibit I. in the form and subject to the adjustments and
provisions set forth in this §2 and is payable as follows:

 

(i)”Cash” Closing Cash Payment to Uncommon Trade Inc.. At Closing, Buyer shall
pay One Hundred Fifty Thousand Dollars ($150,000) to Uncommon Trade Inc. by wire
transfer of immediately available U.S. federal funds (the “Cash Payment to
Uncommon Trade Inc.”) for services rendered to Target.

 

(ii)”Cash” Second Cash Installment Payment to Sellers. The earlier of 90 days of
closing or January 31, 2019, Buyer shall pay Three Hundred Thousand Dollars
($300,000) to Sellers by wire transfer of immediately available U.S. federal
funds (the “Cash Payment to Sellers”).

 

(iii) Payment of Shares of Buyer Common Stock. Two Million Dollars of the
Purchase Price will be paid in issued shares of the Buyer’s Common Stock (the
“Issued Shares”). The number of Issued Shares payable to Sellers will be
2,666,667 shares at $0.75 per share (the “Issue Price”) provided however, that
if, Buyer pays a dividend in, splits, combines into a smaller number of shares,
or issues by reclassification any additional shares of Buyer’s Common Stock (a
“Stock Event”), then the closing prices used in the above calculation shall be
appropriately adjusted to provide the Sellers the same economic effect as
contemplated by this Agreement prior to such action.. If the closing price of
the publicly traded shares of Buyer’s Common Stock on the trading day
immediately preceding the day on which the Issued Shares are first freely
salable under Rule 144 (the “Rule 144 Date”) is less than 85% of the Issue Price
($0.60 per common share), then Buyer shall make a one-time adjustment and shall
promptly pay to Sellers, in stock in the form of additional shares of Buyer’s
Common Stock at the market value on the Rule 144 Date, the difference between
the aggregate value of the Issued Shares at the Issue Price and the aggregate
value of the Issued Shares at the closing price on the Rule 144 Date. For
purposes of making this calculation, if there has been a Stock Event between the
Closing Date and the Rule 144 Date, then the calculation shall be appropriately
adjusted to provide the same economic effect to the Parties as before the
‘onetime adjustment’. The shares of Buyer’s Common Stock issued to the Sellers
pursuant to this §2 (including Appendix II) are the “Buyer’s Shares.” The
Buyer’s Shares shall be allocated among the Sellers as set forth on Exhibit I.
One-quarter (25%) of the Buyer’s Shares issued to the Sellers will be held in
escrow with the Escrow Agent in accordance with the provisions of an escrow
agreement in substantially the same form as Exhibit C (The “Escrow Agreement –
Escrow Shares”).

 

During the 18 months following the execution of this agreement, there will be a
Leak Out Period for the Sellers, (A) the Sellers may sell Common Stock, in
aggregate, on any given Trading Day, a number of shares of Common Stock in
aggregate of all Sellers that is the greater of (i) 12,000 common shares; (ii)
2% of the 30 day average daily volume of the common stock for the period ended
one Trading Day prior to the date of such sale, as reported by The NASDAQ
Capital Market; and (iii) 2% of the 30 day average daily volume of the common
stock for the period ended one Trading Day prior to the date of such sale in the
event that the VWAP shall equal or exceed $0.75 per share, provided the
undersigned may not offer or sell such Common Stock for a price that is less
than $0.75 per share. The foregoing dollar thresholds are subject to equitable
adjustments in the event of any stock split, stock consolidation, stock dividend
or other similar event affecting the Common Stock. The Sellers will provide a
month detail of the aggregate sales of common shares and will provide detailed
transaction reports upon request of the Buyer.

 



  7

   



 

Purchaser hereby agrees that if so requested by the Company or any
representative of the underwriters (the Managing Underwriter) in connection with
any registration of the offering of any securities of the Company under the
Securities Act, Purchaser shall not, directly or indirectly, sell or otherwise
transfer any Shares or other securities of the Company during a period of up to
180 days (the Lock-Up Period) following the effective date of a registration
statement of the Company filed under the Securities Act; provided, however, that
such restriction shall apply only to the first registration statement of the
Company to become effective under the Securities Act that includes securities to
be sold on behalf of the Company to the public in an underwritten public
offering under the Securities Act. The Company may impose stop-transfer
instructions with respect to securities subject to the foregoing restrictions
until the end of such Lock-Up Period and these restrictions shall be binding on
any transferee of such Shares. Notwithstanding the foregoing, the 180-day period
may be extended for up to such number of additional days as is deemed necessary
by the Company or the Managing Underwriter to continue coverage by research
analysts in accordance with NASD Rule 2711 or any successor rule.

 

(iv) Incentive Shares. Up to an additional 1,200,000 common Shares of the
Purchase Price (the “Incentive Shares”) will be paid by Buyer on or before two
years after the closing of this agreement, subject to the terms of and in
accordance with Appendix II.

 

§3. Representations and Warranties Concerning Transaction.

 

(a) Sellers’ and Target’s Representations and Warranties. Sellers and Target
represents and warrants to Buyer that the statements contained in this §3(a) are
correct and complete as of the date of this Agreement with respect to Sellers,
except as set forth in Annex I attached hereto.

 

(i) Sellers. Sellers are individuals residing in the State of California and a
Delaware corporation.

 

(ii) Enforceable Obligation. This Agreement constitutes the valid and legally
binding obligation of Sellers, enforceable in accordance with its terms and
conditions. Sellers need not give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any government or governmental agency
in order to consummate the transactions contemplated by this Agreement.

 

(iii) Non-contravention. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will: (A) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which Sellers are subject; (B) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Sellers are a party or by which he, she, or it is bound or
to which any of his, her, or its assets are subject; or (C) result in the
imposition or creation of a Lien upon or with respect to Target Shares.

 



  8

   



 

(iv) Brokers’ Fees. Sellers have no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement, except to Ryan Neely, who will receive 50,000
shares of the Buyer’s Common stock at closing, which shall be paid in full by
Buyer as additional purchase price. These shares shall be subject to the same
aggregate restriction in 2(iii).

 

(v) Target Shares. Sellers hold of record and owns beneficially one hundred
percent (100%) of the outstanding Target Shares (i.e., shares of capital stock
of Target), free and clear of any restrictions on transfer (other than any
restrictions under the Securities Act and state securities laws), taxes, Liens,
options, warrants, purchase rights, contracts, commitments, equities, claims,
and demands. Sellers are not a party to any option, warrant, purchase right, or
other contract or commitment (other than this Agreement) that could require
Sellers or Target to sell, transfer, or otherwise dispose of any capital stock
of Target. Sellers are not party to any voting trust, proxy, or other agreement
or understanding with respect to the voting of any capital stock of Target.

 

(b) Buyer’s Representations and Warranties. Buyer represents and warrants to
Sellers that the statements contained in this §3(b) are correct and complete as
of the date of this Agreement, except as set forth in Annex II attached hereto.

 

(i) Organization of Buyer. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada.

 

(ii) Authorization of Transaction. Buyer has full power and authority (including
full corporate or other entity power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of Buyer, enforceable in accordance
with its terms and conditions. Buyer need not give any notice to, make any
filing with, or obtain any authorization, consent, or approval of any government
or governmental agency in order to consummate the transactions contemplated by
this Agreement. The execution, delivery and performance of this Agreement and
all other agreements contemplated hereby have been duly authorized by Buyer.

 

(iii) Non-contravention. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will: (A) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which Buyer is subject or any provision of its charter,
bylaws, or other governing documents; or (B) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Buyer is a party or by which it is bound or to which any of
its assets are subject.

 

(iv) Brokers’ Fees. Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

 

(v) Investment. Buyer is not acquiring the Target Shares with a view to, or for
sale in connection with, any distribution thereof within the meaning of the
Securities Act.

 



  9

   



 

§4. Representations and Warranties Concerning Target and Sellers. Sellers and
Target represents and warrants to Buyer that the statements contained in this §4
are correct and complete as of the date of this Agreement and as of closing
date, except as set forth in the §4 Disclosure Schedules delivered by Sellers to
Buyer and initialed by the Parties (“Disclosure Schedule” or “Disclosure
Schedules”). The Disclosure Schedules will be lettered and numbered so as to
correspond to the lettered and numbered paragraphs and subsections contained in
this Agreement.

 

(a) Organization, Qualification, and Corporate Power. Target is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Nevada. Target is duly authorized to conduct business and is in good
standing under the laws of each jurisdiction where such qualification is
required, which jurisdictions are set forth in Disclosure Schedule 4(a). Target
has full corporate power and authority to carry on the business in which it is
engaged and to own and use the properties owned and used by it. Disclosure
Schedule 4(a) also lists the directors and officers of Target.

 

(b) Capitalization. The entire authorized capital stock of Target consists of
10,000,000 common shares (“Target Shares”), of which 5,000,000 of Target Shares
are issued and outstanding and 0 Target Shares are held in treasury. All of the
issued and outstanding Target Shares have been duly authorized, are validly
issued, fully paid, and non-assessable, and are held of record by the Sellers as
set forth in Disclosure Schedule 4(b). There are no outstanding or authorized
options, warrants, purchase rights, subscription rights, conversion rights,
exchange rights, or other contracts or commitments that could require Target to
issue, sell, or otherwise cause to become outstanding any of its capital stock.
There are no outstanding or authorized stock appreciation, phantom stock, profit
participation, or similar rights with respect to Target or the Target Shares.
There are no voting trusts, proxies, or other agreements or understandings with
respect to the voting of the Target Shares.

 

(c) Non-contravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will: (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which Target is subject or any provision of the charter,
bylaws or resolutions of Target; or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which Target is a party or by which it is bound or to which any of its assets
is subject (or result in the imposition of any Lien upon any of its assets),
except where the violation, conflict, breach, default, acceleration,
termination, modification, cancellation, failure to give notice, or Lien, except
as set forth in Disclosure Schedule 4(c). Target does not need to give any
notice to, make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency in order for the Parties to
consummate the transactions contemplated by this Agreement, except where the
failure to give notice, to file, or to obtain any authorization, consent, or
approval, except as set forth in Disclosure Schedule 4(c).

 

(d) Brokers’ Fees. Sellers have no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement, except to Ryan Neely, who will receive 50,000
shares of the Buyer’s Common stock at closing, which shall be paid in full by
Buyer as additional purchase price.

 

(e) Title to Assets. Target has good and valid title to, or a valid leasehold
interest in, the properties and all, of its assets, which assets are either
shown either on the Most Recent Balance Sheet or are listed on Disclosure
Schedule 4(e), free and clear of all Liens.

 



  10

   



 

(f) Subsidiaries. Target does not own any Subsidiaries or Predecessor companies.
Sellers’ Affiliates are listed on Disclosure Schedule 4 (bb).

 

(g) Financial Statements. Attached hereto as Exhibit B are the following
financial statements (collectively the “Financial Statements”):

 

(i) Unaudited consolidated balance sheets and statements of income, changes in
stockholders’ equity, and cash flow as of and for the fiscal years ended 2016
and 2017, and year to date 2018, (the “Most Recent Fiscal Year End”) for Target;
and

 

(ii) Unaudited consolidated balance sheets and statements of income, changes in
stockholders’ equity, and cash flow (the “Most Recent Financial Statements”) as
of and for the months in 2017 ended September 30, 2018 (the “Most Recent Fiscal
Month End”) for Target. The Financial Statements (including the notes thereto)
have been prepared for purposes of preparing Target’s Federal Income Tax Return
throughout the periods covered thereby and, from a Federal Income Tax reporting
perspective, present fairly the financial condition of Target as of such dates
and the results of operations of Target for such periods.

 

(h) Events Subsequent to Most Recent 2017 Fiscal Year End. Since the Most Recent
Fiscal Year End for 2017, and the Most Recent Financial Statement for 2018,
there has not been any Material Adverse Effect to Target, the Target Shares or
the Business. Without limiting the generality of the foregoing, and except as
set forth on Disclosure Schedule 4(h), since that date:

 

(i) Target has not sold, leased, transferred, or assigned, or experienced damage
to or loss of, any of Target’s assets, tangible or intangible;

 

(ii) Target has not entered into any agreement, contract, lease, license or
other obligation that obligates Target to pay Five Thousand Dollars ($5,000) or
more;

 

(iii) no party (including Target) has accelerated, terminated, made material
modifications to, or canceled any material agreement, contract, lease, or
license to which Target is a party, or by which any of them is bound that would
result in a Material Adverse Effect;

 

(iv) Neither Target, nor any third party, has imposed any Lien upon any of
Target’s Assets, tangible or intangible, or the Target Shares;

 

(v) Target has not made any capital expenditures;

 

(vi) Target has not made any material capital investment in, or any loan to, any
other Person;

 

(vii) Target has not created, incurred, assumed, or guaranteed more than One
Dollar ($1) in aggregate Indebtedness for borrowed money and capitalized lease
obligations;

 

(viii) Target has not transferred, assigned, or granted any license or
sublicense of any rights under or with respect to any Intellectual Property;

 

(ix) There has been no change made or authorized in the charter or bylaws of
Target;

 



  11

   



 

(x) Neither Sellers nor Target has issued, sold, pledged, assigned or otherwise
disposed of any Target Shares, or granted any options, warrants, or other rights
to purchase or obtain (including upon conversion, exchange, or exercise) any of
the Target Shares;

 

(xi) Target has not declared, set aside, or paid any dividend or made any
distribution with respect to its capital stock (whether in cash or in kind) or
redeemed, purchased, or otherwise acquired any of its capital stock;

 

(xii) Target has not experienced any damage, destruction, or loss (whether or
not covered by insurance) to the Target Assets or to its property;

 

(xiii) Target has not made any loan to any of its directors, officers or
managers, nor has it made any loans to or entered into any other transaction
with any of its employees;

 

(xiv) Target has not entered into or terminated any employment contract or
collective bargaining agreement, written or oral, or modified the terms of any
existing such contract or agreement, or entered into any collective bargaining
relationship;

 

(xv) Target has not granted any increase in the base compensation of any of its
directors, officers, managers or employees;

 

(xvi) Target has not adopted, amended, modified, or terminated any bonus, profit
sharing, incentive, severance, or other plan, contract, or commitment for the
benefit of any of its directors, officers, managers or employees (or taken any
such action with respect to any other Employee Benefit Plan);

 

(xvii) Target has not made any other change in employment terms for any of its
directors, officers, managers or employees;

 

(xviii) Target has not implemented any employee layoffs requiring notice under
the Worker Adjustment and Retraining Notification Act of 1988, as amended, or
any similar state, local, or non-U.S. law, regulation, or ordinance
(collectively the “WARN Act”);

 

(xix) Target has not made any loans or advances of money;

 

(xx) Target has not become subject to any judgments, orders, consent agreements,
decrees or other legal requirements that may result in a Material Adverse
Effect; and

 

(xxi) Target has not committed to do any of the foregoing acts.

 

(i) Undisclosed Liabilities. Target has no liabilities (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, and whether due or to
become due, including any liability for taxes) of a type that would be recorded
on Target’s balance sheet if Target were using the accrual method of accounting
in accordance with GAAP, except for: (i) liabilities included and described in
the Most Recent Balance Sheet (rather than in any notes thereto); and (ii) those
liabilities that have arisen since the Most Recent Fiscal Month End in the
Ordinary Course of Business. Target has no unrecorded, undisclosed or contingent
Indebtedness other than those set forth on Disclosure Schedule 4(i).

 



  12

   



 

(j) Legal Compliance.

 

(i) Target has complied with all applicable laws (including rules, regulations,
codes, plans, injunctions, judgments, orders, decrees, rulings, and charges
thereunder and including the Foreign Corrupt Practices Act, 15 U.S.C. 78dd-1 et
seq.) of federal, state, local, and non-U.S. governments (and all agencies
thereof) affecting Target or the Business, and no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand, or notice has been
filed or commenced against it alleging any failure so to comply, except as set
forth in Disclosure Schedule 4(i).

 

(ii) The representatives of Target have not, to obtain or retain business,
directly or indirectly offered, paid or promised to pay, or authorized the
payment of, any money or other thing of value (including any fee, gift, sample,
travel expense or entertainment with a value in excess of One Hundred Dollars
($100) in the aggregate to any one individual in any year) to:

 

(A) any person who is an official, officer, agent, employee or representative of
any Governmental Body or of any existing or prospective customer (whether
government owned or nongovernment owned);

 

(B) any political party or official thereof;

 

(C) any candidate for political or political party office; or

 

(D) any other individual or entity;

 

while knowing or having reason to believe that all or any portion of such money
or thing of value would be offered, given, or promised, directly or indirectly,
to any such official, officer, agent, employee, representative, political party,
political party official, candidate, individual, or any entity affiliated with
such customer, political party, official or political office.

 

(iii) Sellers have all Necessary Permits.

 

(k) Tax Matters.

 

(i) Target has filed all Federal Income Tax Returns and all other Tax Returns
that it is required to file. All such Tax Returns as so filed disclose all Taxes
required to be paid for the periods covered thereby. All Taxes due and owing by
Target (whether or not shown on any Tax Return) have been paid and Target has
not deferred any Taxes. Target is not currently the beneficiary of any extension
of time within which to file any Tax Return. There are no Liens for Taxes (other
than Taxes not yet due and payable) upon any of the assets of Target. Target has
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder, or other Person, and all Forms W-2 and 1099 required,
with respect thereto, have been properly completed and timely filed.

 

(ii) Except as set forth on Disclosure Schedule 4(k)(ii), there is no dispute or
claim concerning any Tax liability of Target either: (A) claimed or raised by
any authority in writing; or (B) as to which Sellers or the directors and
officers of Target have Knowledge based upon personal contact with any agent of
such authority, or upon an inspection of the records of Target.

 



  13

   



 

(iii) Disclosure Schedule 4(k)(iii) lists all Federal, state, local, and
non-U.S. Tax Returns filed with respect to Target for taxable periods ended on
or after December 31, 2017, and indicates whether or not those Tax Returns that
have been audited, and indicates whether or not those Tax Returns currently are
the subject of audit. Sellers have delivered to Buyer correct and complete
copies of all Federal Income Tax Returns, examination reports, and statements of
deficiencies assessed against, or agreed to by Target since December 31, 2017.
Target has not waived any statute of limitations in respect of Taxes or agreed
to any extension of time with respect to a Tax assessment or deficiency.

 

(iv) Target is not a party to any agreement, contract, arrangement, or plan that
has resulted or would result, separately or in the aggregate, in the payment of
any “excess parachute payment” within the meaning of Code §280G (or any
corresponding provision of state, local, or non-U.S. Tax law). Target has not
been a United States Real Property holding corporation within the meaning of
Code §897(c)(2) during the applicable period specified in Code
§897(c)(1)(A)(ii). Target is not a party to or bound by any tax allocation or
sharing agreement. Target (A) has not been a member of an Affiliated Group
filing a consolidated Federal Income Tax Return, and (B) has no liability for
the Taxes of any Person (other than Target) under Reg. §1.1502-6 (or any similar
provision of state, local, or non-U.S. law), as a transferee or successor, by
contract, or otherwise.

 

(v) The unpaid Taxes of Target: (A) did not, as of the Most Recent Fiscal Month
End, exceed the reserve for Tax liability (rather than any reserve for deferred
Taxes established to reflect timing differences between book and Tax income) set
forth on the face of the Most Recent Balance Sheet; and (B) will not exceed that
reserve as adjusted for operations and transactions through the Closing Date.

 

(vi) Target will not be required to include any item of income in, or exclude
any item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any:

 

(A) change in method of accounting for a taxable period ending on or prior to
the Closing Date;

 

(B) “closing agreement” as described in Code §7121 (or any corresponding or
similar provision of state, local, or non-U.S. income Tax law) executed on or
prior to the Closing Date;

 

(C) installment sale or open transaction disposition made on or prior to the
Closing Date; or

 

(D) prepaid amount received on or prior to the Closing Date.

 

(vii) Target has not distributed stock of another Person, nor had its stock
distributed by another Person, in a transaction that was purported or intended
to be governed in whole or in part by Code §355 or Code §361.

 

(viii) Target is not, and has not been, a party to any “listed transaction,” as
defined in Code §6707A(c)(2) and Reg. §1.6011-4(b)(2).

 



  14

   



 

(ix) Target (and any predecessor of Target) has been a validly reporting C
corporation at all times during its existence.

 

(x) Target has no potential liability for any Tax under Code §1374. Furthermore,
Target shall not be liable for any Tax under Code §1374 in connection with the
deemed sale of Target’s assets caused by the §338(h)(10) election. Target has
not, in the past ten (10) years: (A) acquired assets from another corporation in
a transaction in which Target’s Tax basis for the acquired assets was
determined, in whole or in part, by reference to the Tax basis of the acquired
assets (or any other property) in the hands of the transferor; or (B) acquired
the stock of any corporation that is a qualified subchapter S subsidiary.

 

(l) Real Property.

 

(i) Target does not own any Owned Real Property.

 

(ii) Disclosure Schedule 4(l)(ii) sets forth the address of the only parcels of
Leased Real Property, and identifies the Leases for that Leased Real Property
(including the date and name of the parties to such Lease document). Sellers
have delivered to Buyer a true and complete copy of the Lease documents for that
Leased Real Property. With respect to each Lease:

 

(A) such Lease is legal, valid, binding, enforceable and in full force and
effect;

 

(B) the transactions contemplated by this Agreement do not under the terms of
any such Lease require the consent of any other party to such Lease, will not
result in a breach of or default under such Lease, and will not otherwise cause
such Lease to cease to be legal, valid, binding, enforceable and in full force
and effect on identical terms following the Closing;

 

(C) none of Target’s possession and quiet enjoyment of the Leased Real Property
under such Lease has been disturbed and there are no disputes with respect to
such Lease;

 

(D) neither Target, nor any other party to the Lease is in breach of or default
under such Lease, and, no event has occurred or circumstance exists that, with
the delivery of notice, the passage of time or both, would constitute such a
breach or default, or permit the termination, modification or acceleration of
rent under such Lease;

 

(E) no security deposit or portion thereof deposited with respect to such Lease
has been applied in respect of a breach of or default under such Lease that has
not been redeposited in full;

 

(F) Target does not owe, and will not owe in the future, any brokerage
commissions or finder’s fees with respect to such Lease;

 

(G) Target has not subleased, licensed or otherwise granted any Person the right
to use or occupy the Leased Real Property or any portion thereof; and

 

(H) Target has not collaterally assigned or granted any other Lien in such Lease
or any interest therein.

 



  15

   



 

(iii) The Leased Real Property identified in Disclosure Schedule 4(l)(ii)
comprises all of the real property used, or intended to be used, in the business
of Target; and Target is not a party to any agreement or option to purchase any
real property or interest therein.

 

(iv) All buildings, structures, fixtures, building systems and equipment, and
all components thereof, included in the Leased Real Property (the
“Improvements”) are in good condition and repair and sufficient for the
operation of the Business of Target. There are no facts or conditions affecting
any of the Improvements that would, individually or in the aggregate, interfere
in any material respect with the use or occupancy of the Improvements or any
portion thereof in the operation of the business of Target as currently
conducted thereon.

 

(v) Target has made all rent and other payments required under the Lease and
Target is not liable for paying the costs of any Improvements, repairs or
betterments related to the Leased Real Property.

 

(vi) To the Knowledge of Sellers, and the directors and officers of Target, the
Leased Real Property is in material compliance with all applicable building,
zoning, subdivision, health and safety and other land use Laws, including The
Americans with Disabilities Act of 1990, as amended, and all insurance
requirements affecting the Leased Real Property (collectively, the “Real
Property Laws”). Target has not received any notice of violation of any Real
Property Law and there is no Basis for the issuance of any such notice or the
taking of any action for such violation.

 

(vii) The Leased Real Property has direct access to a public street adjoining
the Leased Real Property or has access to a public street via insurable
easements benefitting such parcel of Leased Real Property, and such access is
not dependent on any land or other Real Property interest that is not included
in the Leased Real Property. None of the Improvements, or any portion thereof,
is dependent for its access, use or operation on any land, building, improvement
or other Real Property interest that is not included in the Leased Real Property
(including its related easements and appurtenances in the case of condominium
units).

 

(viii) All water, oil, gas, electrical, steam, compressed air,
telecommunications, sewer, storm and waste water systems and other utility
services or systems for the Leased Real Property have been installed and are
operational and sufficient for the operation of the business of Target as
currently conducted thereon.

 

(ix) Target’s use or occupancy of the Leased Real Property or any portion
thereof and the operation of the business of Target as currently conducted
thereon is not dependent on a “permitted non-conforming use” or “permitted
non-conforming structure” or similar variance, exemption or approval from any
governmental authority.

 

(x) Intentionally Omitted.

 

(xi) None of the Leased Real Property, or any portion thereof, is located in a
flood hazard area (as defined by the Federal Emergency Management Agency).

 



  16

   



 

(m) Intellectual Property.

 

(i) Target, and its Business as presently conducted and as presently proposed to
be conducted, have not and will not interfere with, infringe upon,
misappropriate, or otherwise come into conflict with, any Intellectual Property
rights of third-parties; there are no facts indicating a likelihood of the
foregoing; and Sellers have not received any charge, complaint, claim, demand,
or notice alleging any such interference, infringement, misappropriation, or
conflict (including any claim that Target must license or refrain from using any
Intellectual Property rights of any third-party). To the Knowledge of Sellers,
no third-party has interfered with, infringed upon, misappropriated, or
otherwise come into conflict with, any Intellectual Property rights of Target.

 

(ii) Disclosure Schedule 4(m)(ii) identifies each patent or registration which
has been issued to Target with respect to any of its Intellectual Property,
identifies each pending patent application or application for registration that
Target has made with respect to any of its Intellectual Property, and identifies
each material license, sublicense, agreement, covenant not to sue, or other
permission that Target has granted to any third-party with respect to any of its
Intellectual Property (together with any exceptions). Sellers have delivered to
Buyer correct and complete copies of all such patents, registrations,
applications, licenses, sublicenses, agreements, covenants not to sue, and
permissions (as amended to date). Disclosure Schedule 4(m)(ii) also identifies
each material trade name or unregistered trademark, service mark, corporate
name, internet domain name, copyright and material computer software item used
by Target in connection with its Business. With respect to each item of
Intellectual Property required to be identified in Disclosure Schedule 4(m)(ii):

 

(A) Target possesses all right, title, and interest in and to the item, free and
clear of any Lien, license, or other restriction;

 

(B) the item is not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge;

 

(C) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or, to the Knowledge of Sellers and the directors
and officers of Target, is threatened that challenges the legality, validity,
enforceability, use, or ownership of the item; and

 

(D) Target has not ever agreed to indemnify any Person for or against any
interference, infringement, misappropriation, or other conflict with respect to
the item.

 

(iii) Disclosure Schedule 4(m)(iii) identifies each item of Intellectual
Property that any third-party owns and that Target uses pursuant to license,
sublicense, agreement, covenant not to sue, or permission including
off-the-shelf retail licensed software (e.g., Microsoft Windows or Microsoft
Word). Sellers have delivered to Buyer correct and complete copies of all such
licenses, sublicenses, agreements, covenants not to sue, and permissions (as
amended to date). With respect to each item of Intellectual Property required to
be identified in Disclosure Schedule 4(m)(iii):

 

(A) the license, sublicense, agreement, covenant not to sue, or permission
covering the item is legal, valid, binding, enforceable, and in full force and
effect;

 

(B) no party to the license, sublicense, agreement, covenant not to sue, or
permission is in material breach or default, and no event has occurred that with
notice or lapse of time would constitute a breach, default or permit
termination, modification, or acceleration thereunder;

 



  17

   



 

(C) no party to the license, sublicense, agreement, covenant not to sue, or
permission has repudiated any provision thereof;

 

(D) Target has not granted any sublicense or similar right with respect to the
license, sublicense, agreement, covenant not to sue, or permission; and

 

(E) no loss or expiration of the item is, threatened, pending, or reasonably
foreseeable, except for patents expiring at the end of their statutory terms
(and not as a result of any act or omission by Sellers or Target, including
without limitation, a failure by Sellers or Target to pay any required
maintenance fees).

 

(iv) Target entered into agreements with each of its employees and 1099
contractors such that none of them retains any copyright or other intellectual
property rights to any work product provided to clients of Target by those
employees or 1099 contractors.

 

(n) Tangible Assets. The machinery, equipment, and other tangible assets that
Target owns or leases are listed in Disclosure Schedule 4(n) and are free from
material defects (patent and latent), have been maintained in accordance with
normal industry practice, and are in good operating condition and repair
(subject to normal wear and tear).

 

(o) Inventory. Target does not maintain any inventory of goods except as may be
set forth on the Most Recent Balance Sheet.

 

(p) Contracts. Disclosure Schedule 4(p) lists the following contracts and other
agreements, written or oral, to which Target is a party:

 

(i) any agreement (or group of related agreements) for the lease of personal
property to or from any Person providing for lease payments in excess of Five
Thousand Dollars ($5,000) per annum;

 

(ii) any agreement (or group of related agreements) for the purchase or sale of
raw materials, commodities, supplies, products, or other personal property, or
for the furnishing or receipt of services, the performance of which will extend
over a period of more than one (1) year or involve consideration in excess of
Five Thousand Dollars ($5,000);

 

(iii) any agreement concerning a partnership or joint venture;

 

(iv) any agreement (or group of related agreements) under which it has created,
incurred, assumed, or guaranteed any Indebtedness for borrowed money, or any
capitalized lease obligation, in excess of One Dollar ($1) or under which it has
imposed a Lien on any of its assets, tangible or intangible;

 

(v) any agreement concerning confidentiality or non-competition;

 

(vi) any agreement with Sellers and Affiliates (other than Target);

 



  18

   



 

(vii) any profit sharing, stock option, stock purchase, stock appreciation,
phantom stock, cash bonuses due upon sale of Target, deferred compensation,
severance, or other material plan or arrangement for the benefit of its current
or former directors, officers, and employees;

 

(viii) any collective bargaining agreement;

 

(ix) any agreement for the employment of any individual on a full-time,
part-time, consulting, or other basis providing any of the following: A) annual
compensation in excess of Thirty Thousand Dollars ($30,000); B) a guarantee of
employment of one (1) year or more; or C) providing severance benefits;

 

(x) any agreement under which Target has advanced or loaned any amount to any of
its directors, officers, managers or employees;

 

(xi) any agreement under which the consequences of a default or termination
could have a Material Adverse Effect;

 

(xii) any agreement under which it has granted any Person any registration
rights (including, without limitation, demand and piggyback registration
rights);

 

(xiii) any settlement, conciliation or similar agreement with any governmental
entity or which will likely involve payment after the Closing Date of
consideration in excess of Five Thousand Dollars ($5,000);

 

(xiv) any agreement under which Target has advanced or loaned any other Person
amounts in the aggregate exceeding Five Thousand Dollars ($5,000); or

 

(xv) any other agreement (or group of related agreements) the performance of
which involves consideration or expenditures by Target in excess of Five
Thousand Dollars ($5,000).

 

(xvi) Disclosure Schedule 4(p)(xvi) lists or describes any warranties under
contracts or agreements with clients for work done by Target for that client,
and a general description of the history and scope of any claims under those
warranties.

 

Sellers have delivered to Buyer a correct and complete copy of each written
contract listed in Disclosure Schedule 4(p) and a written summary setting forth
the material terms and conditions of each oral agreement referred to in
Disclosure Schedule 4(p). With respect to each such agreement: (A) the agreement
is legal, valid, binding, enforceable, and in full force and effect in all
material respects; (B) no party is in material breach or default, and no event
has occurred that with notice or lapse of time would constitute a material
breach or default, or permit termination, modification, or acceleration, under
the agreement; and (C) no party has repudiated any material provision of the
agreement.

 

(q) Notes and Accounts Receivable. All notes and accounts receivable of Target
are reflected properly on their books and records, are valid receivables subject
to no setoffs or counterclaims, are current and collectible, and will be
collected in accordance with their terms at their recorded amounts, subject only
to the reserve for bad debts set forth on the face of the Most Recent Balance
Sheet (rather than in any notes thereto) as adjusted for operations and
transactions through the Closing Date in accordance with the past custom and
practice of Target.

 



  19

   



 

(r) Powers of Attorney. There are no outstanding powers of attorney executed on
behalf of Target.

 

(s) Insurance. Disclosure Schedule 4(s) sets forth the following information
with respect to each insurance policy (including policies providing property,
casualty, liability, and workers’ compensation coverage and bond and surety
arrangements) to which Target is a party, a named insured, or otherwise the
beneficiary of coverage:

 

(i) the name, address, and telephone number of the agent;

 

(ii) the name of the insurer, the name of the policyholder, and the name of each
covered insured;

 

(iii) the policy number, coverage limits, and the period of coverage;

 

(iv) the scope (including an indication of whether the coverage is on a claims
made, occurrence, or other basis) and available amounts (including a description
of how deductibles and ceilings are calculated and operate) of coverage;

 

(v) a description of any retroactive premium adjustments or other material
loss-sharing arrangements;

 

(vi) a description of any claims filed against each such policy within the past
five (5) years; and

 

(vii) a description of ‘loss runs’, including any worker’s compensation
policies.

 

With respect to each such insurance policy: (A) the policy is legal, valid,
binding, enforceable, and in full force and effect in all material respects; (B)
neither Target, nor any other party to the policy is in material breach or
default (including with respect to the payment of premiums or the giving of
notices), and no event has occurred that, with notice or the lapse of time,
would constitute such a material breach or default, or permit termination,
modification, or acceleration, under the policy; and (C) no party to the policy
has repudiated any material provision thereof. Disclosure Schedule 4(s) also
describes any material self-insurance arrangements affecting Target. Target has
maintained all insurance coverages appropriate for the Business and there have
been no gaps in such coverages at any time.

 

(t) Litigation. Disclosure Schedule 4(t) sets forth each instance in which: (i)
Target is subject to any outstanding injunction, judgment, order, decree,
ruling, or charge; or (ii) Target is a party or the directors and officers of
Target, are to Sellers’ Knowledge, threatened to be made a party, to any action,
suit, proceeding, hearing, or investigation of, in, or before (or that could
come before) any court or quasi-judicial or administrative agency of any
federal, state, local, or non-U.S. jurisdiction or before (or that could come
before) any arbitrator.

 

(u) Product Liability. Target does not sell products in the Ordinary Course of
Business and has no product liability exposure.

 



  20

   



 

(v) Key Employees.

 

(i) Disclosure Schedule 4(v)(i) identifies each of the individuals who currently
perform or have performed in the last twenty-four (24) months any of the
following services for the Target: recruiting of workers, marketing and customer
relations (each individual being a “Key Employee”). Furthermore, Disclosure
Schedule 4(v)(i) sets forth the identity and job descriptions for each of the
Key Employees. Each of the Key Employees has entered into a binding and
enforceable confidentiality and non-solicitation agreement in the form (b)
attached as part of Disclosure Schedule 4(v)(i). Sellers are not, and to
Sellers’ Knowledge, the Key Employees are not subject to any non-competition or
confidentiality agreement with any Person other than Target.

 

(ii) Disclosure Schedule 4(v)(ii) lists any intellectual property rights or
copyright licenses agreements binding upon or obligating the Sellers or, to the
knowledge of Sellers, any other Key Employee of the Target individually.

 

(iii) Disclosure Schedule 4(v)(iii) lists any franchise, distribution,
commission, agency or representation agreements relating to the staffing,
recruiting, and employee placement services business binding upon or obligating
the Sellers or, to the knowledge of Sellers, any other Key Employee of the
Target individually.

 

(w) Employees.

 

(i) To the Knowledge of Sellers, no directors or officers of Target, no
executive, no Key Employee, or significant group of employees, plans to
terminate employment with Target during the next twelve (12) months. Target is
not a party to or bound by any collective bargaining agreement, nor has it
experienced any strike or material grievance, claim of unfair labor practices,
or other collective bargaining dispute within the past three (3) years. Target
has not committed any material unfair labor practice. There is no organizational
effort presently being made or, to Knowledge of Sellers or the directors or
officers of Target, threatened by or on behalf of any labor union with respect
to employees of Target, except as set forth in Disclosure Schedule 4(w).

 

(ii) Within the past three (3) years, Target has not implemented any plant
closing or layoff of employees requiring notice under the WARN Act, and no such
action will be implemented without advance notification to Buyer. Disclosure
Schedule 4(w) lists all full-time and part-time employees of Target.

 

(iii) Target is and since January 1, 2018 has been, in compliance in all
material respects with all applicable Laws respecting labor, employment, fair
employment practices, labor relations, terms and conditions of employment,
immigration, employee classification and wages, hours, meal and break periods,
hiring, promotion, termination, workers’, compensation, occupational safety and
health requirements, plant closings, withholding of taxes, employment
discrimination, harassment, retaliation, disability rights or benefits, equal
opportunity, equal pay, employee privacy, employee leave requirements,
unemployment insurance and related matters (“Labor Laws”). Target has paid its
current and former employees, officers, directors, managers, independent
contractors and consultants or adequately accrued for in accordance with GAAP in
the Financial Statements all wages, salaries, commissions, bonuses, benefits and
other compensation due to or on behalf of such employees, officers, directors,
managers or consultants prior to September 30, 2018. Target has properly
classified each of its employees, officers, directors, managers, independent
contractors and consultants and “employees” or “independent contractors” and as
“exempt” or “non-exempt” for all purposes (including with respect to eligibility
for minimum wage and overtime under the Fair Labor Standards Act of 1938, as
amended) and has properly reported all compensation paid to such employees,
officers, directors, managers, independent contractors and consultants for all
purposes and no reserves have been taken for any such matters. Target is, and
since January 1, 2018 has been, in compliance with all documentation
requirements of the Immigration Reform and Control Act of 1986, as amended, and
the rules and regulations promulgated thereunder and no reserves have been taken
for any such matters.

 



  21

   



 

(iv) Since January 1, 2018 there has been, no Litigation pending or to the
Knowledge of Sellers threatened against Target by or before any Governmental
Authority with respect to any current or former employees, officers, directors,
managers or consultants of any Target, including any claim relating to the
alleged violation of any Labor Law.

 

(v) The approximate percentage of the total cumulative revenue of Target
received for services provided to Target’s clients for the period from January
1, 2018 to the date of this Agreement by or through the work of (a) (W-2)
employees of Target is 0% and (b) 1099 Contractors of Target is 100%.

 

(x) Employee Benefits.

 

(i) Disclosure Schedule 4(x) lists each Employee Benefi7 Plan that Target
maintains, to which Target contributes or has any obligation to contribute, or
with respect to which Target has any liability.

 

(A) Each such Employee Benefit Plan (and each related trust, insurance contract,
or fund) has been maintained, funded and administered in accordance with the
terms of such Employee Benefit Plan and complies in form and in operation in all
material respects with the applicable requirements of ERISA, the Code, and other
applicable laws.

 

(B) All required reports and descriptions (including Form 5500 annual reports,
summary annual reports, and summary plan descriptions) have been timely filed
and/or distributed in accordance with the applicable requirements of ERISA and
the Code with respect to each such Employee Benefit Plan. The requirements of
COBRA have been met in all material respects with respect to each such Employee
Benefit Plan and each Employee Benefit Plan maintained by an ERISA Affiliate
that is an Employee Welfare Benefit Plan subject to COBRA.

 

(C) All contributions (including all employer contributions and employee salary
reduction contributions) that are due have been made within the time periods
prescribed by ERISA and the Code to each such Employee Benefit Plan that is an
Employee Pension Benefit Plan and all contributions for any period ending on or
before the Closing Date that are not yet due have been made to each such
Employee Pension Benefit Plan or accrued in accordance with the past custom and
practice of Target. All premiums or other payments for all periods ending on or
before the Closing Date have been paid with respect to each such Employee
Benefit Plan that is an Employee Welfare Benefit Plan.

 



  22

   



 

(D) Each such Employee Benefit Plan that is intended to meet the requirements of
a “qualified plan” under Code §401(a) has received a determination from the
Internal Revenue Service that such Employee Benefit Plan is so qualified, and
Sellers are not aware of any facts or circumstances that would reasonably be
expected to adversely affect the qualified status of any such Employee Benefit
Plan.

 

(E) There have been no Prohibited Transactions with respect to any such Employee
Benefit Plan or any Employee Benefit Plan maintained by an ERISA Affiliate. No
Fiduciary has any liability for material breach of fiduciary duty or any other
material failure to act or comply in connection with the administration or
investment of the assets of any such Employee Benefit Plan. No action, suit,
proceeding, hearing, or investigation with respect to the administration or the
investment of the assets of any such Employee Benefit Plan (other than routine
claims for benefits) is pending or, to the Knowledge of Sellers and the
directors and officers of Target, threatened.

 

(F) Sellers have delivered to Buyer correct and complete copies of the plan
documents and summary plan descriptions, the most recent determination letter
received from the Internal Revenue Service, the most recent annual report (Form
5500, with all applicable attachments), and all related trust agreements,
insurance contracts, and other funding arrangements which implement each such
Employee Benefit Plan.

 

(ii) Neither Target nor any ERISA Affiliate contributes to, has any obligation
to contribute to, or has any liability under or with respect to any Employee
Pension Benefit Plan that is a “defined benefit plan” (as defined in ERISA
§3(35)).

 

(iii) Neither Target nor any ERISA Affiliate contributes to, has any obligation
to contribute to, or has any material liability (including withdrawal liability
as defined in ERISA §4201) under or with respect to any Multiemployer Plan.

 

(iv) Target does not maintain, contribute to or have an obligation to contribute
to, or have any material liability or potential liability with respect to, any
Employee Welfare Benefit Plan or other arrangement providing health or life
insurance or other welfare-type benefits for current or future retired or
terminated employees (or any spouse or other dependent thereof) of Target other
than in accordance with COBRA.

 

(v) The consummation of the transactions contemplated by this Agreement will not
accelerate the time of the payment or vesting of, or increase the amount of, or
result in the forfeiture of compensation or benefits under, any Employee Benefit
Plan.

 

(vi) Disclosure Schedule 4(x)(vi) lists each written agreement, contract, or
other arrangement - whether or not an Employee Benefit Plan (collectively a
“Nonqualified Plan”) - to which Target is a party that is a “nonqualified
deferred compensation plan” subject to Code §409A. Each Plan has been maintained
in good faith compliance with Code §409A and the regulations thereunder and no
amounts under any such Plan is or has been subject to the interest and
additional tax set forth under Code §409A(a)(1)(B). Target has no actual or
potential obligation to reimburse or otherwise “gross-up” any Person for the
interest or additional tax set forth under Code §409A(a)(1)(B).

 



  23

   



 

(y) Guaranties. Target is not a guarantor or otherwise responsible for any
liability or obligation (including Indebtedness) of any other Person.

 

(z) Environmental, Health, and Safety Matters.

 

(i) Target has for the past five (5) years complied and is in compliance, in
each case in all material respects, with all Environmental, Health, and Safety
Requirements.

 

(ii) Without limiting the generality of the foregoing, Target has obtained, has
for the past five (5) years complied, and is in compliance with, in each case in
all material respects, all material permits, licenses and other authorizations
that are required pursuant to Environmental, Health, and Safety Requirements for
the occupation of its facilities and the operation of its business.

 

(iii) Target has not received any written notice, report, or other information
regarding any actual or alleged material violation of Environmental, Health, and
Safety Requirements, or any material liabilities or potential material
liabilities, including any material investigatory, remedial, or corrective
obligations, relating to any of them, their business, or their past or current
facilities arising under Environmental, Health, and Safety Requirements.

 

(iv) Target has not treated, stored, disposed of, arranged for, permitted the
disposal of, transported, handled, manufactured, distributed, exposed and person
to or caused the release of any substance to the environment, including without
limitation any hazardous substance, hazardous material or hazardous waste, or
owned or operated any property or facility which is or has been contaminated by
any such substance so as to give rise to any current or future liabilities,
including any liability for fines, penalties, response costs, corrective action
costs, personal injury, property damage, natural resources damages, or
attorneys’ fees, pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”), or the Solid
Waste Disposal Act, as amended (“SWDA”), or any other Environmental, Health, and
Safety Requirements.

 

(v) Target has not designed, manufactured, sold, marketed, installed, or
distributed products or other items containing asbestos and none of such
entities is, or will become, subject to any liabilities with respect to the
presence of asbestos in any product or item or in or upon any property,
premises, or facility.

 

(vi) Sellers and Target have furnished to Buyer all environmental audits,
reports, and other material environmental documents relating to Target’s or its
respective predecessors’ or Affiliates’ past or current properties, facilities,
or operations that are in their possession, custody, or under their reasonable
control.

 

(aa) Business Continuity. None of the computer software, computer hardware
(whether general or special purpose), telecommunications capabilities (including
all voice, data and video networks) and other similar or related items of
automated, computerized, and/or software systems and any other networks or
systems and related services that are used by or relied on by Target in the
conduct of their Business (collectively, the “Systems”) have experienced bugs,
failures, breakdowns, or continued substandard performance in the past twelve
(12) months that has caused any substantial disruption or interruption in, or to
the use of, any such Systems by Target. Target is covered by business
interruption insurance in scope and amount customary and reasonable to ensure
the ongoing business operations of Target’s Business.

 



  24

   



 

(bb) Certain Business Relationships with Target. Other than as disclosed on
Disclosure Schedule 4(bb), none of Sellers, her Affiliates or Target’s
directors, officers, employees, and shareholders has been involved in any
material business arrangement or relationship with Target within the past twelve
(12) months, and none of the Sellers, her Affiliates or Target’s directors,
officers, employees, and shareholders owns any asset, tangible or intangible,
that is used in the Business of Target.

 

(cc) Intentionally Omitted.

 

(dd) Customers and Suppliers.

 

(i) Disclosure Schedule 4(dd) lists the customers of Target by revenue for each
of the two (2) most recent fiscal years and sets forth opposite the name of each
such customer the percentage of net sales attributable to such customer.

 

(ii) Since the date of the Most Recent Balance Sheet, no supplier of Target has
indicated that it shall stop, or materially decrease the rate of, supplying
materials, products or services to Target, and no customer listed on Disclosure
Schedule 4(dd) has indicated in writing that it shall stop, or materially
decrease the rate of, buying services from Target.

 

(ee) Data Privacy. Target’s respective businesses have complied with and, as
presently conducted and as presently proposed to be conducted, are in compliance
with, all Data Laws except, in each case, to the extent that a failure to comply
would not have a Material Adverse Effect. Target has complied with, and is
presently in compliance with, its policies applicable to data privacy, data
security, and/or personal information except, in each case, to the extent that a
failure to comply would not have a Material Adverse Effect. Target has not
experienced any incident in which personal information or other sensitive data
was or may have been stolen or improperly accessed, and Target is not aware of
any facts suggesting the likelihood of the foregoing, including without
limitation, any breach of security or receipt of any notices or complaints from
any Person regarding personal information or other data. Disclosure Schedule
4(ee) lists Target’s data privacy and security policies and Sellers agrees to
deliver copies of all such policies to Buyer within ten (10) days from the date
of this Agreement.

 

(ff) Preferential Status. There are no contracts with customers that either
require the continuation of ownership of the Target by, or permit termination by
the customer, due to Target’s loss of small business status, woman-owned
business status, disadvantaged business status, protégé status, “8(a)” status or
other preferential status. Furthermore, there are no contracts that were
acquired by the Target due to the Target’s preferential status.

 

(gg) Disclosure. The representations and warranties contained in this §4 do not
contain any untrue statement of a material fact, or omit to state any material
fact, necessary in order to make the statements and information contained in
this §4 not misleading.

 

§4A. Representations and Warranties Concerning Buyer Shares.

 

(a) Sellers’ Representations and Warranties Concerning Buyer’s Shares. Sellers
represents and warrants to Buyer that the statements contained in this §4A(a)
are correct and complete as of the date of this Agreement.

 



  25

   



 

(i) Access to Information. Sellers understands that an investment in the Buyer’s
Shares involves a high degree of risk and long term or permanent illiquidity,
including, risk of loss of their entire investment. Sellers has been given full
and complete access to the Buyer for the purpose of obtaining such information
as Sellers or Sellers’ qualified representative has reasonably requested in
connection with the decision to acquire the Buyer’s Shares. Sellers have
received and reviewed copies of the Public Reports. Sellers have been afforded
the opportunity to ask questions of the officers of the Buyer regarding its
business prospects, all as Sellers (or Sellers’ investors’ representatives) has
deemed necessary to make an informed investment decision to purchase the Buyer’s
Shares.

 

(ii) Restricted Securities. (A) Sellers have been advised that none of the Buyer
Shares have been registered under the Securities Act or any other applicable
securities laws. Sellers acknowledges that the Buyer Shares will be issued as
“restricted securities” as defined by Rule 144 promulgated pursuant to the
Securities Act. None of the buyer Shares may be resold in the absence of an
effective registration thereof under the Securities Act and applicable state
securities laws unless, in the opinion of counsel reasonably satisfactory to the
Buyer, an applicable exemption from registration is available; (B) Sellers are
acquiring the Buyer Shares for Sellers’ own account, and not as nominee or
agent, for investment purposes only and not with a view to, or for sale in
connection with, a distribution, as that term is used in Section 2(11) of the
Securities Act, in a manner which would require registration under the
Securities Act or any state securities laws; (C) Seller understands and
acknowledges that the certificates representing the Buyer’s Shares will bear
substantially the following legend:

  



 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE LAW, AND NO
INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS: (i) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES; (ii) THE COMPANY RECEIVES AN OPINION OF LEGAL COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH TRANSACTION IS EXEMPT
FROM REGISTRATION; OR (iii) THE COMPANY OTHERWISE SATISFIES ITSELF THAT SUCH
TRANSACTION IS EXEMPT FROM REGISTRATION.”

 



 

and (D) Sellers acknowledges that an investment in the Buyer Shares is not
liquid and is transferable only under limited conditions. Sellers acknowledges
that such securities must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available. Sellers are aware of the provisions of Rule 144 promulgated under the
Securities Act (“Rule 144”), which permits limited resale of restricted
securities subject to the satisfaction of certain conditions and that Rule 144
is not now available and, in the future, may not become available for resale of
any of the Buyer’s Shares.

 



  26

   



 

(iii) Sellers’ Sophistication and Ability to Bear Risk of Loss. Sellers are
Accredited Investors as that term is defined in Regulation D of the Securities
Exchange Act, and is able to protect its interests in connection with the
acquisition of the Buyer’s Shares and can bear the economic risk of investment
in such securities without producing a material adverse change in Sellers’
financial condition. Sellers, either alone or with Sellers’ representative(s),
otherwise has such knowledge and experience in financial or business matters
that Sellers are capable of evaluating the merits and risks of the investment in
the Buyer’s Shares.

 

(b) Buyer’s Representations and Warranties Concerning Buyer’s Shares. Buyer
represents and warrants to Sellers that the statements contained in this §4A(b)
are correct and complete as of the date of this Agreement, except as set forth
in the Buyer’s disclosure schedule accompanying this Agreement and initialed by
the Parties (the “Buyer’s Disclosure Schedule”). The Buyer’s Disclosure Schedule
will be arranged in sections corresponding to the lettered and numbered sections
contained in this §4A(b).

 

(i) Capitalization. As of October 24, 2018 the Buyer’s capitalization is as set
forth in Buyer’s Disclosure Schedule. All outstanding shares of the Buyer’s
capital stock have been duly authorized and validly issued, and are fully paid,
non-assessable, and free of any preemptive rights. There is only one class and
series of common stock, which is the “Buyer’s Common Stock.” The Buyer’s Shares
are part of the Buyer’s Common Stock. The Buyer’s Common Stock does not have any
special series, rights, preferences or designations assigned to it. There is
only one class of preferred stock, which preferred stock is convertible into
Buyer’s Common Stock. Buyer does not have any outstanding options, warrants or
convertible debt, derivative securities or notes other than as set forth on
Buyer’s Disclosure Schedule.

 

(ii) Filings with SEC. Buyer has made all filings with SEC that it has been
required to make within the past year under the Securities Act and the
Securities Exchange Act (collectively the “Public Reports”). To Buyer’s
knowledge, as of the time it was filed with the SEC (or, if amended or
superseded by a filing prior to the date of this Agreement) each of the Public
Reports: (i) has complied with the Securities Act and the Securities Exchange
Act in all material respects; and (ii) does not contain any untrue statement of
a material fact or omitted to state a material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading. Buyer has made available to Sellers, through the SEC’s
“EDGAR System,” a correct and complete copy of each Public Report.

 

(iii) Financial Statements. Buyer has filed quarterly reports on Form 10-Q for
the fiscal quarter ended March 30, 2018 (the “Most Recent Fiscal Quarter End”),
and an annual report on Form 10-K for the fiscal year ended June 30, 2018. The
financial statements included in or incorporated by reference into these Public
Reports (including the related notes and schedules) have been prepared in
accordance with GAAP throughout the periods covered thereby, and present fairly
the financial condition of Buyer and its Subsidiaries as of the indicated dates
and the results of operations of Buyer and its Subsidiaries for the indicated
periods; provided, however, that the interim statements are subject to normal
year-end adjustments.

 

(iv) Events Subsequent to Most Recent Fiscal year End. Since the Most Recent
Fiscal year End, there has not been any Material Adverse Change.

 



  27

   



 

§5. Pre-Closing Covenants. The Parties agree as follows with respect to the
period between the execution of this Agreement and the Closing:

 

(a) General. Each of the Parties will use his, her, or its reasonable best
efforts to take all action and to do all things necessary, proper, or advisable
in order to consummate and make effective the transactions contemplated by this
Agreement (including satisfaction, but not waiver, of the Closing conditions set
forth in §7 below).

 

(b) Notices and Consents. Sellers will cause Target to give any notices to
third-parties, and will cause Target to use its reasonable best efforts to
obtain any third-party consents referred to in §4(m)(iii) above, the Lease
Consents, and the items set forth in Disclosure Schedule §5(b). Each of the
Parties will (and Sellers will cause Target to) give any notices to, make any
filings with, and use its reasonable best efforts to obtain any authorizations,
consents, and approvals of governments and governmental agencies in connection
with the matters referred to in §3(a)(ii), §3(b)(ii), and §4(c) above.

 

(c) Operation of Business. Sellers will not cause or permit Target to engage in
any practice, take any action, or enter into any transaction outside the
Ordinary Course of Business. Without limiting the generality of the foregoing,
Sellers will not cause or permit Target to (i) declare, set aside, or pay any
dividend or make any distribution with respect to its capital stock or redeem,
purchase, or otherwise acquire any of its capital stock, or (ii) otherwise
engage in any practice, take any action, or enter into any transaction of the
sort described in §4(h) above.

 

(d) Preservation of Business. Sellers will cause Target to keep its business and
properties substantially intact, including its present operations, physical
facilities, working conditions, insurance policies, and relationships with
lessors, licensors, suppliers, customers, and employees.

 

(e) Full Access. Sellers will permit, and the Sellers will cause Target to
permit, representatives of Buyer (including legal counsel and accountants) to
have full access at all reasonable times, and in a manner so as not to interfere
with the normal Business operations of Target, to all premises, properties,
personnel, books, records (including Tax records), contracts, and documents of
or pertaining to Target. Buyer will treat and hold as such any Confidential
Information it receives from any of Sellers and Target in the course of the
reviews contemplated by this §5(e), will not use any of the Confidential
Information except in connection with this Agreement, and, if this Agreement is
terminated for any reason whatsoever, will return to Sellers and Target all
tangible embodiments (and all copies) of the Confidential Information which are
in its possession.

 

(f) Notice of Developments. Sellers will give prompt written notice to Buyer of
any material adverse development causing a breach of any of the representations
and warranties in §4 above. Each Party will give prompt written notice to the
others of any material adverse development causing a breach of any of his, her,
or its own representations and warranties in §3 and §4A above. No disclosure by
any Party pursuant to this §5(f), however, shall be deemed to amend or
supplement Appendix I, Appendix II, or the Disclosure Schedule or to prevent or
cure any misrepresentation, breach of warranty, or breach of covenant.

 

(g) Exclusivity. Sellers will not (and Sellers will not cause or permit Target
to): (i) solicit, initiate, or encourage the submission of any proposal or offer
from any Person relating to the acquisition of any capital stock or other voting
securities, or any substantial portion of the Assets, of Target (including any
acquisition structured as a merger, consolidation, or share exchange); or (ii)
participate in any discussions or negotiations regarding, furnish any
information with respect to, assist or participate in, or facilitate in any
other manner any effort or attempt by any Person to do or seek any of the
foregoing. Sellers will not vote her Target Shares in favor of any such
acquisition.

 



  28

   



 

(h) Maintenance of Real Property. Sellers will cause Target to maintain the Real
Property, including all of the Improvements, in substantially the same condition
as existed on the date of this Agreement, ordinary wear and tear excepted, and
shall not demolish or remove any of the existing Improvements, or erect new
improvements on the Real Property or any portion thereof, without the prior
written consent of Buyer.

 

(i) Leases. Sellers will not cause or permit any Lease to be amended, modified,
extended, renewed or terminated, nor shall Target enter into any new lease,
sublease, license or other agreement for the use or occupancy of any Real
Property requiring rental and other payments in excess of Five Thousand ($5,000)
annually as averaged over the term thereof, without the prior written consent of
Buyer.

 

(j) Tax Matters. Without the prior written consent of Buyer, Target shall not
make or change any election, change an annual accounting period, adopt or change
any accounting method, file any amended Tax Return, enter into any closing
agreement, settle any Tax claim or assessment relating to Target, surrender any
right to claim a refund of Taxes, consent to any extension or waiver of the
limitation period applicable to any Tax claim or assessment relating to Target,
or take any other similar action relating to the filing of any Tax Return or the
payment of any Tax, if such election, adoption, change, amendment, agreement,
settlement, surrender, consent or other action would have the effect of
increasing the Tax liability of Target for any period ending after the Closing
Date or decreasing any Tax attribute of Target existing on the Closing Date.

 

§6. Post-Closing Covenants. The Parties agree as follows with respect to the
period following the Closing:

 

(a) General. In case at any time after the Closing any further actions are
necessary to carry out the purposes of this Agreement, each of the Parties will
take such further actions (including the execution and delivery of such further
instruments and documents) as any other Party may reasonably request, all at the
sole cost and expense of the requesting Party (unless the requesting Party is
entitled to indemnification therefor under §8 below). Sellers acknowledges and
agrees that, from and after the Closing Buyer will be entitled to possession of
all documents, books, records (including tax records), agreements, insurance
policies, title documents, and financial data of any sort relating to Target.

 

(b) Litigation Support. In the event and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with:

 

(i) any transaction contemplated under this Agreement; or

 

(ii) any fact, situation, circumstance, status, condition, activity, practice,
plan, occurrence, event, incident, action, failure to act, or transaction on or
prior to the Closing Date involving Target, each of the other Parties will
cooperate with him, her, or it and his, her, or its counsel in the contest or
defense, make available his, her, or its personnel, and provide such testimony
and access to his, her, or its books and records as shall be necessary in
connection with the contest or defense, all at the sole cost and expense of the
contesting or defending Party (unless the contesting or defending Party is
entitled to indemnification therefor under §8 below).

 



  29

   



 

(c) Transition. Sellers shall not take any action that is designed or intended
to have the effect of discouraging any lessor, licensor, customer, supplier, or
other business associate of Target from maintaining the same business
relationships with Target after the Closing as it maintained with Target prior
to the Closing.

 

(d) Confidentiality. Sellers will treat and hold as such all of the Confidential
Information, refrain from using any of the Confidential Information except in
connection with this Agreement, and deliver promptly to Buyer or destroy, at the
request and option of Buyer, all tangible embodiments (and all copies) of the
Confidential Information that are in his, her, or its possession. In the event
that Sellers are requested, or required pursuant to oral or written question or
request, for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar process to disclose any
Confidential Information, that Sellers will notify Buyer promptly of the request
or requirement so that Buyer may seek an appropriate protective order or waive
compliance with the provisions of this §6(d). If, in the absence of a protective
order or the receipt of a waiver hereunder, Sellers are, on the advice of
counsel, compelled to disclose any Confidential Information to any tribunal or
else stand liable for contempt, that Sellers may disclose the Confidential
Information to the tribunal; provided, however, that Sellers shall use her
reasonable best efforts to obtain, at the reasonable request of Buyer, an order
or other assurance that confidential treatment will be accorded to such portion
of the Confidential Information required to be disclosed as Buyer shall
designate.

 

(e) Covenant Not to Compete. At the Closing, Sellers shall enter into a Covenant
not to Compete in the form of Exhibit G attached hereto (the “Sellers’
Non-Competition Agreement”).

 

(f) Intentionally left blank

 

(g) Points of Contact. Prior to Closing,

 

(i) Buyer shall only contact Sellers regarding the subject matter of this
Agreement or the existence of this Agreement and shall not contact any other
employees or customers of the Sellers or Target regarding either the subject
matter of this Agreement or the existence of this Agreement without the Sellers’
written consent; and

 

(h) Sellers’ Piggyback Registration Rights. With respect to the Buyer’s Shares,
the Buyer shall provide Sellers with unlimited ‘piggyback’ registration rights
on Buyer’s registrations with respect to the Buyer’s Common Stock, subject to
cutback at the underwriter’s discretion.

 

§7. Conditions to Obligation to Close.

 

(a) Conditions to Buyer’s Obligation. The obligation of Buyer to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:

 

(i) the representations and warranties set forth in §3(a), §4 and §4A(a) above
shall be true and correct in all material respects at and as of the Closing
Date, except to the extent that such representations and warranties are
qualified by the term “material,” or contain terms such as “Material Adverse
Effect” or “Material Adverse Change,” in which case such representations and
warranties (as so written, including the term “material” or “Material”) shall be
true and correct in all respects at and as of the Closing Date;

 



  30

   



 

(ii) Sellers shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by the term “material,” or contain terms such
as “Material Adverse Effect” or “Material Adverse Change,” in which case Sellers
shall have performed and complied with all of such covenants (as so written,
including the term “material” or “Material”) in all respects through the
Closing;

 

(iii) Target shall have procured all of the third-party consents specified in
§5(b) above;

 

(iv) no action, suit, or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or
non-U.S. jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement, (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, (C) adversely affect the right of Buyer to own Target
Shares and to control Target, or (D) materially and adversely affect the right
of Target to own its assets and to operate its business (and no such injunction,
judgment, order, decree, ruling, or charge shall be in effect);

 

(v) Sellers shall have executed and delivered to Buyer a certificate to the
effect that each of the conditions specified above in §7(a)(i)-(iv) is satisfied
in all respects;

 

(vi) the relevant Parties shall have entered into side agreements in form and
substance as set forth in Exhibits C-1 through C-2 attached hereto and the same
shall be in full force and effect;

 

(vii) Buyer shall have received from counsel to Sellers an opinion in form and
substance as set forth in Exhibit E attached hereto, addressed to Buyer and on
which Buyer’s lenders shall be entitled to rely, and dated as of the Closing
Date;

 

(viii) Buyer shall have received the resignations, effective as of the Closing,
of each director and officer of Target;

 

(ix) all actions to be taken by Sellers in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to Buyer;

 

(x) Target shall have obtained and delivered to Buyer a written consent for the
assignment of each of the Leases, and, if requested by Buyer’s lender in
connection with any Material Leased Real Property, a waiver of landlord liens,
collateral assignment of lease or leasehold mortgage from the landlord or other
party whose consent thereto is required under such Lease (the “Lease Consents”),
in form and substance satisfactory to Buyer and Buyer’s lender;

 

(xi) Target shall have obtained and delivered to Buyer an estoppel certificate
with respect to each of the Leases, dated no more than thirty (30) days prior to
the Closing Date, from the other party to such Lease, in form and substance
satisfactory to Buyer (the “Estoppel Certificates”);

 



  31

   



 

(xii) Sellers shall have entered into a release with Buyer and Target in the
form attached hereto as Exhibit D (“Sellers’ Release”), and such release shall
be in full force and effect as of the Closing;

 

(xiii) Sellers shall have entered into the Sellers’ Non-Competition Agreement,
and such agreement shall be in full force and effect as of the Closing;

 

(xiv) Mike Gabriel shall have entered into an employment agreement with Buyer in
the form attached hereto as Exhibit H (“Executive Employment Agreement”), and
such agreement shall be in full force and effect as of the Closing;

 

(xv) Sellers shall have delivered to Buyer copies of the certificate of
incorporation of Target certified on or soon before the Closing Date by the
Secretary of State (or comparable officer) of the jurisdiction of Target’s
incorporation;

 

(xvi) Sellers shall have delivered to Buyer copies of the certificate of good
standing of Target issued on or soon before the Closing Date by the Secretary of
State (or comparable officer) of the jurisdiction of Target’s organization and
of each jurisdiction in which Target is qualified to do business;

 

(xvii) Sellers shall have delivered to Buyer a certificate of the secretary or
an assistant secretary of Target, dated the Closing Date, in form and substance
reasonably satisfactory to Buyer, as to: (i) the certificate of incorporation of
Target and any amendments to the certificate of incorporation of Target since
the date specified in clause (xvii) above; (ii) the bylaws of the Target; and
(iii) any resolutions of the board of directors (or a duly authorized committee
thereof) of the Target relating to this Agreement and the transactions
contemplated hereby.

 

Buyer may waive any condition specified in this §7(a) if it executes a writing
so stating at or prior to the Closing.

 

(b) Conditions to Sellers’ Obligation. The Seller’s obligation to consummate the
transactions to be performed by them in connection with the Closing is subject
to satisfaction of the following conditions:

 

(i) the representations and warranties set forth in §3(b) and §4A(b) above shall
be true and correct in all material respects at and as of the Closing Date,
except to the extent that such representations and warranties are qualified by
the terms “material,” or contain terms such as “Material Adverse Effect” or
“Material Adverse Change,” in which case such representations and warranties (as
so written, including the term “material” or “Material”) shall be true and
correct in all respects at and as of the Closing Date;

 

(ii) Buyer shall have performed and complied with all of its covenants hereunder
in all material respects through the Closing, except to the extent that such
covenants are qualified by the term “material,” or contain terms such as
“Material Adverse Effect” or “Material Adverse Change,” in which case Buyer
shall have performed and complied with all of such covenants (as so written,
including the term “material” or “Material”) in all respects through the
Closing;

 



  32

   



 

(iii) no action, suit, or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or
non-U.S. jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement or (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect);

 

(iv) Buyer shall have executed and delivered to Sellers a certificate to the
effect that each of the conditions specified above in §7(b)(i)-(iii) is
satisfied in all respects;

 

(v) Buyer shall have entered into the Sellers’ Non-Competition Agreement, and
such agreement shall be in full force and effect as of the Closing;

 

(vi) Buyer shall have entered into the Executive’s Employment Agreement, and
such agreement shall be in full force and effect as of the Closing; and

 

(vii) all actions to be taken by Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to Sellers.

 

Sellers may waive any condition specified in this §7(b) if Sellers executes a
writing so stating at or prior to the Closing.

 

§8. Remedies for Breaches of This Agreement.

 

(a) Survival of Representations and Warranties. The “Fundamental Representations
and Warranties” of Sellers are the representations and warranties of Sellers in
§3 and the following representations and warranties of Sellers in §4: §4(a)
Organization, Qualification and Corporate Power; 4(b) Capitalization; 4(c)
Non-contravention; 4(e) Title to Assets; 4(i) Undisclosed Liabilities; 4(k) Tax
Matters; and 4(x) Employee Benefits. All representations and warranties of
Sellers that are not Fundamental Representations and Warranties are the
“Non-Fundamental Representations and Warranties.” All representations and
warranties of the Parties survive the Closing. The Non-Fundamental
Representations and Warranties shall survive the Closing hereunder (even if
Buyer knew or had reason to know of any misrepresentation or breach of warranty
at the time of Closing) and continue in full force and effect for a period of
eighteen (18) months thereafter. All of the other representations and warranties
of the Parties contained in this Agreement (including the other representations
and warranties of the Parties contained in §3 and §4A above and the Fundamental
Representations and Warranties) shall survive the Closing (even if the damaged
Party knew or had reason to know of any misrepresentation or breach of warranty
at the time of Closing) and continue in full force and effect until thirty (30)
days following the expiration of the applicable statutes of limitations
(including any extension thereto).

 



  33

   



 

(b) Indemnification Provisions for Buyer’s Benefit. In the event Sellers
breaches any of Sellers’ representations, warranties, covenants or agreements
contained herein, and provided that Buyer makes a written claim for
indemnification against Sellers pursuant to §11(h) below within the applicable
survival period (in §8(a) above) if there is an applicable survival period
pursuant to §8(a) above), then Sellers shall be obligated to indemnify Buyer
from and against the entirety of any Adverse Consequences Buyer may suffer
(including any Adverse Consequences Buyer may suffer after the end of any
applicable survival period) resulting from, arising out of, relating to, in the
nature of, or caused by the breach; provided, however, that except as to claims
related to the Fundamental Representations and Warranties:

 

(i) Sellers shall not have any obligation to indemnify Buyer for a breach of any
of the Non-Fundamental Representations and Warranties of Sellers (or as to
matters indemnified against in §9(a) below) until Buyer has suffered Adverse
Consequences by reason of all such breaches (of those Non-Fundamental
Representations and Warranties) in excess of Forty Thousand Dollars ($40,000)
(“Indemnification Basket”) after which point Sellers will be obligated to
indemnify Buyer from and against further such Adverse Consequences as provided
herein; and

 

(ii) (A) there will be an aggregate ceiling (“Indemnification Ceiling”) on the
obligation of Sellers to indemnify Buyer from and against Adverse Consequences
resulting from, arising out of, relating to, in the nature of, or caused by
breaches of any of the Non-Fundamental Representations and Warranties of
Sellers; such Indemnification Ceiling being an amount equal to Two Million Four
Hundred Fifty Thousand Dollars ($2,450,000), and (B) Buyer’s recourse to recover
for a breach of any of the Non-Fundamental Representations and Warranties shall
be limited solely to recourse against the Buyer’s Shares valued (at Closing) at
Two Million Dollars ($245,000). If the Buyer’s Shares are not available to
Buyer, then the foregoing Recourse Limitation shall not apply (e.g., Sellers
have disposed of or encumbered with liens the Buyer’s Shares).

 

(c) Indemnification Provisions for Sellers’ Benefit. In the event Buyer breaches
any of its representations, warranties, covenants or agreements contained
herein, and provided that Sellers makes a written claim for indemnification
against Buyer pursuant to §11(h) below within the applicable survival period (in
§8(a) above) then Buyer agrees to indemnify Sellers from and against the
entirety of any Adverse Consequences suffered (including any Adverse
Consequences suffered after the end of any applicable survival period) resulting
from, arising out of, relating to, in the nature of, or caused by the breach.

 

(d) Matters Involving Third-Parties.

 

(i) If any third-party notifies either Party (the “Indemnified Party”) with
respect to any matter (a “Third-Party Claim”) that may give rise to a claim for
indemnification against the other Party (the “Indemnifying Party”) under this
§8, then the Indemnified Party shall promptly notify the Indemnifying Party
thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying the Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party is thereby prejudiced.

 

(ii) Any Indemnifying Party will have the right to assume the defense of the
Third-Party Claim with counsel of his, her, or its choice reasonably
satisfactory to the Indemnified Party at any time within fifteen (15) days after
the Indemnified Party has given notice of the Third-Party Claim; provided,
however, that the Indemnifying Party must conduct the defense of the Third-Party
Claim actively and diligently thereafter in order to preserve the rights and
defenses of the Indemnified Party; and provided further that the Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Third-Party Claim.

 



  34

   



 

(iii) So long as the Indemnifying Party has assumed, and is conducting the
defense of the Third-Party Claim in accordance with §8(d)(ii) above, (A) the
Indemnifying Party will not consent to the entry of any judgment on or enter
into any settlement with respect to the Third-Party Claim without the prior
written consent of the Indemnified Party (not to be unreasonably withheld)
unless the judgment or proposed settlement involves only the payment of money
damages by the Indemnifying Party and does not impose an injunction or other
equitable relief upon the Indemnified Party, and (B) the Indemnified Party will
not consent to the entry of any judgment on or enter into any settlement with
respect to the Third-Party Claim without the prior written consent of the
Indemnifying Party (not to be unreasonably withheld).

 

(iv) In the event that the Indemnifying Party does not assume and conduct the
defense of the Third-Party Claim in accordance with §8(d)(ii) above, however,
(A) the Indemnified Party may defend against, and consent to the entry of any
judgment on or enter into any settlement with respect to, the Third-Party Claim
in any manner he, her, or it may reasonably deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), and (B) the Indemnifying Party will
remain responsible for any Adverse Consequences the Indemnified Party may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
Third-Party Claim to the fullest extent provided in this §8.

 

(e) Determination of Adverse Consequences. Indemnification payments under this
§8 and §9 (below) shall be paid by the Indemnifying Party without reduction for
any Tax Benefits available to the Indemnified Party. The Parties shall make
appropriate adjustments for insurance coverage and take into account the time
cost of money (using the Applicable Rate as the discount rate) in determining
Adverse Consequences for purposes of this §8. All indemnification payments under
this §8 and §9 (below) shall be deemed adjustments to the Purchase Price.

 

(f) Exclusive Remedy. Buyer and Sellers acknowledge and agree that the foregoing
indemnification provisions in this §8 shall be the exclusive remedy of Buyer and
Sellers against each other with respect to breaches of the representations,
warranties, covenants and agreements contained in this Agreement, and the
transactions contemplated by this Agreement with the exception of actual fraud.
Sellers hereby agrees that they will not make any claim for indemnification
against Target or Buyer by reason of the fact that they were a director,
officer, employee, or agent of any such entity or was serving at the request of
any such entity as a partner, trustee, director, officer, employee, or agent of
another entity (whether such claim is for judgments, damages, penalties, fines,
costs, amounts paid in settlement, losses, expenses, or otherwise and whether
such claim is pursuant to any statute, charter document, bylaw, agreement, or
otherwise) with respect to any action, suit, proceeding, complaint, claim, or
demand brought by Buyer against Sellers (whether such action, suit, proceeding,
complaint, claim, or demand is pursuant to this Agreement, applicable law, or
otherwise).

 

§9. Tax Matters.

 

The following provisions shall govern the allocation of responsibility as
between Buyer and Sellers for certain Tax matters following the Closing Date:

 

(a) Tax Indemnification. Sellers shall indemnify Target and Buyer and hold them
harmless from and against: (i) all Income and other Taxes (or the non-payment
thereof) of Target for all taxable periods ending on or before the Closing Date
and the portion through the end of the Closing Date for any taxable period that
includes (but does not end on) the Closing Date (“Pre-Closing Tax Period”); (ii)
any and all Income and other Taxes of any member of an affiliated, consolidated,
combined, or unitary group of which Target (or any predecessor) is or was a
member on or prior to the Closing Date, including pursuant to Treasury
Regulation §1.1502-6 or any analogous or similar state, local, or non-U.S. law
or regulation; and (iii) any and all Income and other Taxes of any person (other
than Target) imposed on Target as a transferee or successor, by contract or
pursuant to any law, rule or regulation, which Taxes relate to an event or
transaction occurring before the Closing; provided, however, that in the case of
clauses (i), (ii) and (iii) above, Sellers shall be liable only to the extent
that such Income Taxes are in excess of the amount, if any, reserved for such
Taxes (excluding any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) on the face of the Most Recent Balance
Sheet (rather than in any notes thereto). Sellers shall reimburse Buyer for any
Taxes of Target that are the responsibility of Sellers pursuant to this §9(a)
within fifteen (15) Business Days after payment of such Taxes by Buyer or
Target.

 



  35

   



 

(b) Straddle Period. In the case of any taxable period that includes (but does
not end on) the Closing Date (a “Straddle Period”), the amount of any Income
Taxes for the Pre-Closing Tax Period shall be determined based on an interim
closing of the books as of the close of business on the Closing Date (and for
such purpose, the taxable period of any partnership or other pass-through entity
in which Target holds a beneficial interest shall be deemed to terminate at such
time).

 

(c) Responsibility for Filing Tax Returns. Buyer shall prepare or cause to be
prepared and file or cause to be filed all Tax Returns for Target for all
periods ending on or prior to the Closing Date that are filed after the Closing
Date. Buyer shall permit Sellers to review and comment on each such Tax Return
described in the preceding sentence prior to filing and shall make sure changes
as are reasonably requested by Sellers. To the extent permitted by applicable
law, Sellers shall include any income, gain, loss, deduction or other tax items
for such periods on Sellers’ Tax Return in a manner consistent with the Schedule
K-1 prepared by Target for such periods.

 

(d) Refunds and Tax Benefits. Any Income Tax refunds that are received by Buyer
or Target, and any amounts credited against Income Tax to which Buyer or Target
become entitled, that relate to Income Tax periods or portions thereof ending on
or before the Closing Date shall be for the account of Sellers, and Buyer shall
pay over to Sellers any such refund or the amount of any such credit within
fifteen (15) Business Days after receipt or entitlement thereto. In addition, to
the extent that a claim for refund or a proceeding results in a payment or
credit against Income Tax by a taxing authority to Buyer or Target of any amount
accrued on the Most Recent Balance Sheet, Buyer shall pay such amount to Sellers
within fifteen (15) Business Days after receipt or entitlement thereto.

 

(e) Cooperation on Tax Matters.

 

(i) Buyer, Target and Sellers shall cooperate fully, as and to the extent
reasonably requested by the other Party, in connection with the filing of Tax
Returns and any audit, litigation or other proceeding with respect to Taxes.
Such cooperation shall include the retention and (upon the other Party’s
request) the provision of records and information reasonably relevant to any
such audit, litigation, or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Target, Sellers and Buyer agrees: (A) to retain
all books and records with respect to Tax matters pertinent to Target relating
to any taxable period beginning before the Closing Date until expiration of the
statute of limitations (and, to the extent notified by Buyer or Sellers, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority; and (B) to
give the other Party reasonable written notice prior to transferring, destroying
or discarding any such books and records and, if the other party so requests,
Target or Sellers, as the case may be, shall allow the other Party to take
possession of such books and records.

 



  36

   



 

(ii) Buyer and Sellers further agree, upon request, to use their best efforts to
obtain any certificate or other document from any governmental authority or any
other Person as may be necessary to mitigate, reduce or eliminate any Tax that
could be imposed (including with respect to the transactions contemplated
hereby).

 

(f) Certain Taxes and Fees. All transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with this Agreement and the transactions
contemplated herein shall be paid by Sellers when due, and the Party required by
applicable law shall file all necessary Tax Returns and other documentation with
respect to all such transfer, documentary, sales, use, stamp, registration and
other Taxes and fees, and, if required by applicable law, the other
Party/Parties shall, and shall cause their Affiliates to, join in the execution
of any such Tax Returns and other documentation. The expense of such filings
shall be paid one-half by Buyer and one-half by Sellers.

 

§10. Termination.

 

(a) Termination of Agreement. Certain Parties may terminate this Agreement as
provided below:

 

(i) Buyer and Sellers may terminate this Agreement by mutual written consent at
any time prior to the Closing. Any “Earnest Money” paid to Sellers will be
immediately repaid to buyer.

 

§11. Miscellaneous.

 

(a) Intentionally Omitted.

 

(b) Press Releases and Public Announcements. None of the Sellers, the Target, or
any officer, employee, representative or agent of the Target, will issue any
press release or other public announcement regarding the proposed Agreement.
Sellers and Target shall use best efforts to cause Target’s employees to not
disclose any information about the transaction or confidential Buyer information
that is non-public or trade in Buyer’s stock or disseminate insider information
unless approved in advance by Buyer’s counsel in writing. Prior to Closing, no
clients or employees of either Party will be contacted by the other Party or
otherwise informed about a possible transaction unless mutually agreed upon by
the Parties. After Closing, no client or employee notifications will be made
unless approved in writing by the Buyer. Once Closing has occurred, only the
Buyer will make any announcement at its sole discretion. The Buyer will not
announce any transaction prior to Closing unless the Parties mutually agree to
such disclosure, or it is required to do so as determined by Buyer’s counsel
because of SEC rules, regulations and interpretations.

 

(c) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.

 



  37

   



 

(d) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.

 

(e) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of his, her,
or its rights, interests, or obligations hereunder without the prior written
approval of Buyer and Sellers; provided, however, that Buyer may: (i) assign any
or all of its rights and interests hereunder to one (1) or more of its
Affiliates; and (ii) designate one (1) or more of its Affiliates to perform its
obligations hereunder (in any or all of which cases Buyer nonetheless shall
remain responsible for the performance of all of its obligations hereunder).

 

(f) Counterparts. This Agreement may be executed in one (1) or more counterparts
(including by means of facsimile), each of which shall be deemed an original but
all of which together will constitute one and the same instrument.

 

(g) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

(h) Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given: (i) when delivered
personally to the recipient; (ii) one (1) Business Day after being sent to the
recipient by reputable overnight courier service (charges prepaid); (iii) one
(1) Business Day after being sent to the recipient by facsimile transmission or
electronic mail; or (iv) four (4) Business Days after being mailed to the
recipient by certified or registered mail, return receipt requested and postage
prepaid, and addressed to the intended recipient as set forth below:

 

If to Buyer:

Kurt Rossner

6888 S Clinton St.

Greenwood Village, Co 80112

 

If to Sellers/Target: 

Mike Gabriel

1418 Abbot Kinney Blvd.

Venice Ca, 90291

 



  38

   



 

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.

 

(i) Governing Law, Jurisdiction, Venue and Service of Process. This Agreement
shall be governed by and construed in accordance with the domestic laws of the
State of Colorado without giving effect to any choice or conflict of law
provision or rule (whether of the State of Colorado or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Colorado. The Parties agree that the courts of the State of Colorado
and the federal courts of the United States located in the State of Colorado
shall have non-exclusive jurisdiction over any dispute, claim or controversy
which may arise involving this Agreement or its subject matter. The Parties
waive any defense of lack of personal jurisdiction that any of them may have
otherwise had to an action brought in Colorado. The Parties agree that exclusive
venue shall lie solely in the appropriate federal or state court located in
Colorado; provided that this provision shall not prohibit a Party from
commencing an action in any court with appropriate jurisdiction for the purpose
of enforcing this choice of venue provision, and bringing such an action shall
not serve to waive such Party’s rights under the choice of venue provision. The
Parties irrevocably submit and consent to the above jurisdiction and chosen
venue and except as provided herein waive any right they may have to bring or
maintain an action in any other jurisdiction or venue or seek any change of
jurisdiction or venue or that such venue is inconvenient. The Parties agree that
service of process in any proceeding in any such court may be effected by
U.S.P.S. certified mail at the addresses as stated herein.

 

(j) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Buyer and
Sellers. No waiver by any Party of any provision of this Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

 

(k) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof, or the validity
or enforceability of the offending term or provision in any other situation, or
in any other jurisdiction.

 

(l) Expenses. Each Buyer, Sellers and Target will bear his, her, or its own
costs and expenses (including legal fees and expenses) incurred in connection
with this Agreement and the transactions contemplated hereby; provided, however,
that (except as provided in §9(g) above) Sellers will also bear the cost and
expenses of Target (including all of Target’s legal fees and expenses) in
connection with this Agreement and the transactions contemplated hereby in the
event that the transactions contemplated by this Agreement are consummated.

 

(m) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or non-U.S. statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation.

 

(n) Incorporation of Annexes, Exhibits, Appendices, and Schedules. The Annexes,
Exhibits, Appendices, and Schedules identified in this Agreement are
incorporated herein by reference and made a part hereof.

 

(o) Governing Language. This Agreement has been negotiated and executed by the
Parties in English. In the event any translation of this Agreement is prepared
for convenience or any other purpose, the provisions of the English version
shall prevail.

 

Signatures on the following page

 



  39

   



 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 



“BUYER”

 

 

Leafbuyer Technologies, Inc., a

Nevada corporation

 

 

 

By: __________________________

Print Name: _____________________  

Title: __________________________

     

“SELLERS/TARGET”

 

 

 

By: __________________________

 

Print Name: Elaine Lu

 

 

 

By: __________________________

 

Print Name: Bruce Lam

 

 

 

By: __________________________

 

Print Name: Ryan Neely

 

Title:

 

 

 

Uncommon Trade Inc., a Delaware corporation

 

 

 

By: __________________________

 

Print Name: Mike Gabriel

 

Title:

 

 

 

Greenlight Technologies, Inc. a Nevada corporation

 

 

 

By: __________________________

 

Print Name: Mike Gabriel

 

Title:

 



  



  40

   



 

EXHIBIT A – DEFINITIONS

 

“1099 Contractors” means any personnel who are “leased” to customers of Target
or whose services are provided to customers of Target including those provided
directly or through entities (e.g. corporations) owned by the personnel, who are
not treated as being W-2 employees of Target.

 

“Accredited Investor” has the meaning set forth in Regulation D promulgated
under the Securities Act.

 

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, reasonable
amounts paid in settlement, liabilities, obligations, taxes, liens, losses,
expenses, and fees, including court costs and reasonable attorneys’ fees and
expenses.

 

“Affiliate” means: (i) in the case of an individual, the members of the
immediate family (including the individual’s spouse and the parents, siblings
and children of the individual and/or the individual’s spouse) and any Business
Entity that directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, any of the
foregoing individuals; or (ii) in the case of a Business Entity, another
Business Entity or a person that directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Business Entity.

 

“Affiliated Group” means any affiliated group within the meaning of Code
§1504(a) or any similar group defined under a similar provision of state, local,
or non-U.S. law.

 

“Applicable Rate” means the corporate base rate of interest publicly announced
from time to time.

 

“Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms, or could form, the basis for any
specified consequence.

 

“Business” means the staffing, recruiting, and employee placement services of
Target, including all related services provided by Target.

 

“Business Day” means any day, excluding Saturday, Sunday and any national or
Colorado state holiday.

 

“Business Entity” means any corporation, partnership, limited liability company,
trust or other domestic or foreign form of business association or organization.

 

“Buyer” has the meaning set forth in the preface.

 

“Buyer’s Disclosure Schedule” has the meaning set forth in §4A(b).

 

“Cash Payment to Sellers” has the meaning set forth in §2(b).

 

“CERCLA” has the meaning set forth in §4(z)(iv).

 



  41

   



 

“Charter” means the Certificate of Incorporation, Articles of Incorporation or
Organization or other organizational document of a corporation or other Business
Entity, as amended and restated through the date hereof.

 

“Closing” has the meaning set forth in §1(c).

 

“Closing Date” has the meaning set forth in §1(c).

 

“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code §4980B and of any similar state law.

 

“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
published Internal Revenue Service rulings, and court decisions in respect
thereof, all as the same shall be in effect at the time.

 

“Compliance” or words of similar meaning shall mean adherence, in all material
respects, to any and all Legal Requirements.

 

“Confidential Information” means any information concerning the Business and
affairs of Target that is not already generally available to the public.

 

“Data Laws” means laws, regulations, guidelines, and rules in any jurisdiction
(federal, state, provincial, or local) applicable to data privacy, data
security, and/or personal information, as well as industry standards applicable
to Target.

 

“Disclosure Schedule” or “Disclosure Schedules” has the meaning set forth in §4.

 

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA §3(3)) and any other material employee benefit plan, program or
arrangement of any kind.

 

“Employee Pension Benefit Plan” has the meaning set forth in ERISA §3(2).

 

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA §3(1).

 

“Environmental, Health, and Safety Requirements” means all federal, state,
local, and non-U.S. statutes, regulations, ordinances, and similar provisions
having the force or effect of law, all judicial and administrative orders and
determinations, and all common law concerning public health and safety, worker
health and safety, pollution, or protection of the environment, including all
those relating to the presence, use, production, generation, handling,
transportation, treatment, storage, disposal, distribution, labeling, testing,
processing, discharge, release, threatened release, control, exposure to, or
cleanup of any hazardous materials, substances, wastes, chemical substances,
mixtures, pesticides, pollutants, contaminants, toxic chemicals, petroleum
products or byproducts, asbestos, polychlorinated biphenyls, noise, odor, mold,
or radiation.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
similar or successor federal statute, and the rules, regulations and
interpretations thereunder, all as the same shall be in effect at the time.

 

“ERISA Affiliate” means, for purposes of Title IV of ERISA, any trade or
business, whether or not incorporated, that together with Target, would be
deemed to be a “single employer” within the meaning of Section 4001 of ERISA,
and, for purposes of the Code, any member of any group that, together with
Target, is treated as a “single employer” for purposes of Section 414 of the
Code.

 



  42

   



 

“Escrow Agent” has the meaning set forth in §2(a)(ii).

 

“Escrow Agreement” means that certain Escrow Agreement referenced in §8(g) by
and among the Escrow Agent, Buyer and Sellers.

 

“Estoppel Certificates” has the meaning set forth in §7(a)(xi).

 

“Fiduciary” has the meaning set forth in ERISA §3(21).

 

“Financial Statements” has the meaning set forth in §4(g).

 

“Fundamental Representations and Warranties” has the meaning set forth in §8(a).

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

 

“Buyer’s Common Stock” means the no par value common stock of Leafbuyer
Technologies, Inc..

 

“Buyer’s Shares” has the meaning set forth in §(2)(iv).

 

“Buyer’s Shares - Escrow Agreement” has the meaning set forth in §(2)(iv).

 

“Improvements” has the meaning set forth in §4(l).

 

“Income Tax” means any federal, state, local, or non-U.S. Income Tax, including
any interest, penalty, or addition thereto, whether disputed or not.

 

“Income Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Income Taxes, including any schedule
or attachment thereto, and including any amendment thereof.

 

“Indebtedness” means all obligations, contingent or otherwise, whether current
or long-term, which in accordance with GAAP would be classified upon the
obligor’s balance sheet as liabilities (other than deferred taxes) and shall
also include capitalized leases, guaranties, endorsements (other than for
collection in the ordinary course of business) or other arrangements whereby
responsibility is assumed for the obligations of others, including any agreement
to purchase or otherwise acquire the obligations of others or any agreement,
contingent or otherwise, to furnish funds for the purchase of goods, supplies or
services for the purpose of payment of the obligations of others.

 

“Indemnification Basket” has the meaning set forth in §8(b).

 

“Indemnification Ceiling” has the meaning set forth in §8(b).

 

“Indemnified Party” has the meaning set forth in §8(d).

 

“Indemnifying Party” has the meaning set forth in §8(d).

 



  43

   



 

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof; (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith; (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith; (d) all mask works and all applications, registrations,
and renewals in connection therewith; (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals);
(f) all computer software (including source code, executable code, data,
databases, and related documentation); (g) all material advertising and
promotional materials; (h) all other proprietary rights; and (i) all copies and
tangible embodiments thereof (in whatever form or medium).

 

“Key Employee” has the meaning set forth in §4(v).

 

“Knowledge,” “Know,” “Known” or words of similar meaning shall mean, with
respect to Sellers: (i) information ascertainable by a review of Sellers’ or
Target’s books and records; and (ii) the actual knowledge of Sellers after
reasonable investigation, due diligence and inquiry of management of the Target.

 

“Labor Laws” has the meaning set forth in §4(w)(iii).

 

“Law” means any federal, state and local laws, statutes, ordinances, rules,
regulations and the like, as well as common law, as applicable to the Business
or Target. The term “Law” includes, without limitation, the following statutes,
as amended, and in effect from time to time up to the Closing Date, and any
regulations promulgated pursuant thereto, and any state or local statutes,
ordinances, rules, regulations and the like addressing similar issues: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Emergency Planning and Community Right-to-Know Act; the Hazardous Substances
Transportation Act; the Resource Conservation and Recovery Act (including but
not limited to Subtitle I relating to underground Storage Tanks); the Solid
Waste Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic Substances
Control Act; and any similar state and local laws, and all amendments thereto,
or the by-laws, the rules, regulations and interpretations thereunder, all as
the same shall be in effect from time to time.

 

“Lease Consents” has the meaning set forth in §7(a)(x).

 

“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property held by Target.

 

“Leases” means all leases, subleases, licenses, concessions and other agreements
(written or oral), including all amendments, extensions, renewals, guaranties,
and other agreements with respect thereto, pursuant to which Target holds any
Leased Real Property, including the right to all security deposits and other
amounts and instruments held by or on behalf of Target thereunder.

 



  44

   



 

“Lien” or “Liens” means, with respect to any asset, any mortgage, deed of trust,
pledge, hypothecation, assignment, security interest, lien, charge, restriction,
adverse claim by a third party, title defect or encumbrance of any kind
(including any conditional sale or other title retention agreement, any lease in
the nature thereof, any assignment or other conveyance of any right to receive
income and any assignment of receivables with recourse against assignor), any
filing of any financing statement as debtor under the Uniform Commercial Code or
comparable law of any jurisdiction and any agreement to give or make any of the
foregoing.

 

“Material Adverse Effect” or “Material Adverse Change” means any effect or
change that would be materially adverse to, or would likely have a material
adverse impact or effect on: (a) the business, operations, assets, liabilities,
condition or prospects (financial or otherwise) of Target; (b) the ability of
the Sellers to perform its obligations under any of the Purchase Documents; (c)
the validity or enforceability of any of the Purchase Documents; or (d) the
rights and remedies of the Buyer under any of the Purchase Documents.

 

“Material Leased Real Property” means any Leased Property that is leased by
Target at an annual rent in excess of twelve thousand ($12,000).

 

“Most Recent Balance Sheet” means the balance sheet contained within the Most
Recent Financial Statements.

 

“Most Recent Financial Statements” has the meaning set forth in §4(g).

 

“Most Recent Fiscal Month End” has the meaning set forth in §4(g).

 

“Most Recent Fiscal Quarter End” has the meaning set forth in §4A(b)(iii).

 

“Most Recent Fiscal Year End” has the meaning set forth in §4(g).

 

“Multiemployer Plan” has the meaning set forth in ERISA §3(37).

 

“Necessary Permits” or “Permits” mean all licenses, permits, franchises, orders,
approvals, accreditations, written waivers and other governmental and other
authorizations as are necessary in order to enable Target (prior to Closing) and
Buyer (after Closing) to continue to own, operate and conduct the Business as
currently conducted and proposed to be conducted and to occupy and use Target’s
real and personal properties without incurring any material liability.

 

“Nonqualified Plan” has the meaning set forth in §4(x)(vi).

 

“Non-Fundamental Representations and Warranties” has the meaning set forth in
§8(a).

 

“NWC Adjustment Amount” has the meaning set forth in §2(a)(v).

 

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

 

“Owned Real Property” means all land, together with all buildings, structures,
improvements, and fixtures located thereon, and all easements and other rights
and interests appurtenant thereto, owned by Target and its Subsidiaries.

 



  45

   



 

“Party” or “Parties” has the meaning set forth in the preface.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof).

 

“Pre-Closing Tax Period” has the meaning set forth in §9(a).

 

“Predecessor” means any Person, if any, whose status and activities could give
rise to a claim against Buyer or Target as successor in interest to such Person.

 

“Prohibited Transactions” has the meaning set forth in ERISA §406 and Code
§4975.

 

“Public Reports” has the meaning set forth in §4A(b)(ii).

 

“Purchase Documents” means this Agreement and any other certificate, document,
instrument, stock power, or agreement executed in connection therewith, and any
assignment or other agreement related to the Stock or any purchased assets.

 

“Purchase Price” has the meaning set forth in §2.

 

“Real Property” means real property and real estate.

 

“Real Property Laws” has the meaning set forth in §4(l).

 

“Recourse Limitation” has the meaning set forth in §8(b)(ii)(B).

 

“Rule 144” has the meaning set forth in §4A(a)(ii).

 

“Rule 144 Sales” has the meaning set forth in §6(h).

 

“EDGAR System” means the Electronic Data Gathering, Analysis, and Retrieval
system, which performs automated collection, validation, indexing, acceptance,
and forwarding of submissions by companies and others who are required by law to
file forms with the U.S. Securities and Exchange Commission.

 

“SEC” means the Securities and Exchange Commission.

 

“§338(h)(10) Election” has the meaning set forth in §9(f).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Sellers” has the meaning set forth in the preface.

 

“Executive Employment Agreement” has the meaning set forth in §7(a)(xiv).

 



  46

   



 

“Sellers’ Non-Competition Agreement” has the meaning set forth in §6(e).

 

“Stock Event” has the meaning set forth in §2(a).

 

“Straddle Period” has the meaning set forth in §9(b).

 

“Subsidiary” means, with respect to any Person: (a) any corporation, association
or other entity of which at least a majority in interest of the outstanding
capital stock or other Equity Securities having by the terms thereof voting
power under ordinary circumstances to elect a majority of the directors,
managers or trustees thereof, irrespective of whether or not at the time capital
stock or other equity securities of any other class or classes of such
corporation, association or other entity shall have or might have power by
reason of the happening of any contingency, is at the time, directly or
indirectly, owned or controlled by such Person; or (b) any entity (other than a
corporation) in which such Person, one or more Subsidiaries of such Person, or
such Person and one or more Subsidiaries of such Person, directly or indirectly,
at the date of determination thereof, has at least majority ownership interest.
For purposes of this Agreement, a Subsidiary of Target shall include the direct
and indirect Subsidiaries of Target.

 

“SWDA” has the meaning set forth in §4(z)(iv).

 

“Systems” has the meaning set forth in §4(aa).

 

“Target” has the meaning set forth in the preface.

 

“Target Share” or “Target Shares” means any share of the common stock, no par
value per share of Target.

 

“Tax” or “Taxes” means any federal, state, local, or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Third-Party Claim” has the meaning set forth in §8(d).

 

“WARN Act” has the meaning set forth in §4(h).

 

“Working Capital Escrow Funds” has the meaning set forth in §2(a)(ii).

 

“Written,” “in writing” or words of similar meaning shall include any written
materials, emails or any other forms of written documentation or communication
(including any electronic form).

 



  47

   



 

APPENDIX II 

(INCENTIVE SHARES APPENDIX)

 

1. DEFINITIONS. For purposes of this Appendix II, the following terms have the
meanings specified or referred to in this Paragraph 1:

 

“App User”- unique user from distinct email address and/or phone number in
countries where the pre-ordering application is available for consumer use.

 

“Incentive Share Period” – The incentive share period will be from the execution
of the Stock Purchase Agreement to December 31, 2019.

 

“Iframe LB/Dispensary Site” – Web Interface / Iframe / white-label delivery –
Develop a web-based interface to support pre-order functionality similar to the
current mobile app. This interface would be deliverable via an iframe to be used
on leafbuyer.com profiles and/or dispensary clients’ own websites.

 

“LB data integration deals + menu + one way POS integration” – Develop a
mechanism to allow for integration of (1) leafbuyer.com deals and GreenLight
deals bi-directionally – if a deal is entered on leafbuyer.com it is pushed to
the profile of the pre-ordering client on GreenLight and vice-versa; (2)
identify a mechanism to apply leafbuyer.com deals to GreenLight menu items, if
feasible; (3) POS integrations with (4) of the following POS systems in order to
pull menu data from their inventory systems: GreenBits, Flowhub,Treez,
Cova,Nugg,Unleashed; any of which have not been completed already.

 

“POS – Full integration” – Wherever available, integrate with POS systems which
have (1) two-way communication capabilities for reducing inventory levels when a
pre-order is complete to preserve availability of the items on the order; (2)
built-in loyalty programs in order to retrieve all available order-specific data
from the POS in order to populate user profiles for points awards and visit
metadata (date/time, purchase amount, order details, where available) on the
leafbuyerloyalty.com platform.

 

“2.0 App Version Release” New mobile app – Integration of leafbuyer.com,
GreenLight pre-ordering and leafbuyerloyalty.com functionality into one app
available for distribution via native iOS and Android apps and/or Progressive
Web App (PWA) from leafbuyer.com, leafbuyerloyalty.com or GreenLight website

 

“New Stores Using Service” – A customer that has not previously subscribed to
the Greenlight loyalty software subscription, a customer generating revenue from
the software of $299.00 or more, and the contract was sold by one of the sales
representatives in California.

 

“Service” means Loyalty Software Solution.

 

2. Intentionally left blank

 

3. CERTAIN OPERATING GUIDELINES.

 



 

(a) The parties acknowledge that Mike Gabriel is entering into an Employment
Agreement with Target, and pursuant to the Employment Agreement he will be the
Director of Operations of the Target and will report to the Board of Directors
and Buyer’s Chief Executive Officer of Leafbuyer Technologies, Inc.

 

 

 

 

(b) Buyer agrees that, at all times prior to the expiration of Incentive Share
Period, Uncommon Trade, Inc. and Leafbuyer Technologies, Inc. (“Buyer”) shall
provide commercially reasonable support to the Target for purposes of Target
conducting its Business in a manner consistent with the past practices of the
Target and Sellers.

 

 

 

 

(c) Buyer shall not intentionally take an action for purposes of preventing the
Target from achieving the Incentive Shares.

 

 

 

 

(d) Buyer will hire two sales representatives, to be managed by Uncommon Trade,
Inc., at commercially reasonable rates to assist Greenlight Technologies, Inc.
accomplish these goals.

 

 

 

 

(e) Buyer will manage all POS integration communications and execute all
agreements

 

 

 

 

(f) Sellers shall promptly notify Buyer in writing if Sellers discover that
Buyer has failed to comply with any of the above operating guidelines in this
Paragraph 3. If such failure is capable of being cured, Buyer shall have a
period of ten (10) days to cure.



 



  48

   



  

4. INCENTIVE SHARE PAYOUT.

 



 

(a) The Incentive Share Payment will be paid by Buyer within thirty (30) days of
the goal being successfully met, as further laid out in Section 5 below.
Notwithstanding any provision in this Appendix II to the contrary, in no event
will the Incentive Shares exceed 1,200,000 common shares. The Earnout Payment
will be allocated between the Sellers as set forth on Exhibit B to the
Agreement.

 

 

 

 

(b) Upon notice to Sellers’ Representative specifying in reasonable detail the
basis therefor, Buyer may set off any amount to which it claims to be entitled
from any Seller under §8 of the Agreement against amounts otherwise payable
under this Appendix II. The exercise of such right of setoff by Buyer in good
faith, whether or not ultimately determined to be justified, will not constitute
a default under this Appendix II, regardless of whether any Seller disputes such
setoff claim, or whether such setoff claim is for a contingent or unliquidated
amount. Neither the exercise of, nor the failure to exercise, such right of
setoff will constitute an election of remedies or limit Buyer in any manner in
the enforcement of any other remedies that may be available to it.



 

5. PROCEDURE.

 

Each of the goals will be evaluated at the end of the deadline and shares will
be issued upon the completion of the task prior to the deadline.

 

Development Incentive Goals: 600,000 shares

 

Successful development, implementation and Buyer’s acceptance (not to be
unreasonably withheld) of the following into the technology:

 

 

Goals

Shares

Deadline

 

Iframe LeafBuyer/Dispensary Site

200,000

January 15, 2019

Leafbuyer data integration deals + menu + one-way POS integration

100,000

June 30, 2019

Two POS – Full integration (50,000 shares each successful integration)

100,000

November 1, 2019

2.0 App Version Release

200,000

December 31, 2019

 

Performance Incentive Goals: 400,000 shares

 

12 New Stores Using Service

100,000

March 31, 2019

12 New Stores Using Service

100,000

June 30, 2019

12 New Stores Using Service

100,000

September 30, 2019

12 New Stores Using Service

100,000

December 31, 2019

 

Bonus Incentive Goal: 200,000 shares

 

Total of New Stores Using Service 60 and

 

40,000 additional App Users

200,000

December 31, 2019

 

 



49



 